Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 1 of 73 PageID #: 1188




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                            BEAUMONT DIVISION

KARINA GARCIA, MARIA       )                     CASE NO: 18-cv-00621-MAC
MATA, CHLOE BROOKS,        )
ANITA TREVINO, KARLENE     )
CARPENTER, TANISHA         )
WILLIAMS, SAMUEL TORRES,   )
MARLENE BURCH,             )
ROZEPHYR JEAN,             )
Individually and on Behalf )
All Others Similarly Situated,
                           )                   AMENDED COMPLAINT AS TO
                           )                   KARINA GARCIA, MARIA
     Plaintiffs,           )                   MATA, CHLOE BROOKS, ANITA
                           )                   TREVINO, KARLENE
vs.                        )                   CARPENTER, TANISHA
                           )                   WILLIAMS, SAMUEL TORRES,
WILLIS STEIN & PARTNERS,   )                   MARLENE BURCH, ROZEPHYR
L.L.C., MONROE CAPITAL,    )                   JEAN, Individually and on Behalf
LLC, EDUCATION             )                   of All Others Similarly Situated
CORPORATION OFAMERICA, )
VIRGINA COLLEGE, LLC,      )
BRIGHTWOOD COLLEGE,        )
BRIGHTWOOD CAREER          )
INSTITUTE, VIRGINIA        )
COLLEGE, ECOTECH           )
INSTITUTE, STUART C. REED, )
AVY HOWARD STEIN,          )
THEODORE KOENIG, JACKIE )
BAUMANN, AND ERIN SHEA     )
                           )
     Defendants.           )

         PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT

      COME NOW, Karina Garcia, Maria Mata, Chloe Brooks, Anita Trevino, Karlene

Carpenter, Tanisha Williams, Samuel Torres, Marlene Burch, and Rozephyr Jean, Plaintiffs,



                                           1
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 2 of 73 PageID #: 1189



Individually and On Behalf of all Others Similarly Situated, and would respectfully show unto the

Court as follows:

1.     Plaintiffs Karina Garcia, Maria Mata, Chloe Brooks, Anita Trevino, Karlene Carpenter,

Tanisha Williams, Samuel Torres, Marlene Burch, and Rozephyr Jean (collectively “Plaintiffs”),

by and through their attorneys, bring this action individually on behalf of themselves and all others

similarly situated against Willis Stein & Partners, L.L.C., Monroe Capital, LLC, Education

Corporation of America, Virginia College, LLC, Brightwood College, Brightwood Career

Institute, Virginia College, Ecotech Institute, Stuart C. Reed, Avy Howard Stein, Theodore

Koenig, Jackie Baumann, and Erin Shea (collectively “Defendants”).

                                           I. PARTIES

2.     Karina Garcia is an individual citizen of Texas residing in Jefferson County, Texas.

3.     Maria Mata is an individual citizen of Texas residing in Jefferson County, Texas.

4.     Chloe Brooks is an individual citizen of Texas residing in San Patricio County, Texas.

5.     Anita Trevino is an individual citizen of California residing in Merced County, California.

6.     Karlene Carpenter is an individual citizen of California residing in San Diego County,

California.

7.     Tanisha Williams is an individual citizen of Pennsylvania residing in Philadelphia County,

Pennsylvania.

8.     Samuel Torres is an individual citizen of Colorado residing in Denver County, Colorado.

9.     Marlene Burch is an individual citizen of Texas residing in Bexar County, Texas.

10.    Rozephyr Jean is an individual citizen of Texas residing in Jefferson County, Texas.

11.    Willis Stein & Partners, L.L.C. is a private equity firm that owns Education Corporation

of America. Defendant Willis Stein & Partners, L.L.C. is an Illinois company with its principal



                                                 2
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 3 of 73 PageID #: 1190



place of business in Chicago, Illinois and may be served with process by serving its registered

agent: National Registered Agents, Inc. at 200 West Adams Street in Chicago, IL 60606.

12.    Monroe Capital, LLC is a private credit asset management firm with its principal place of

business in Chicago, Illinois and may served with process by serving its registered agent: The

Corporation Trust Company at 208 South LaSalle Street, Suite 814 in Chicago, IL 60604.

13.    Education Corporation of America is a Delaware corporation with its principal place of

business in Birmingham, Alabama, and which does business within the State of Texas. Education

Corporation of America may be served with process by serving its Chief Executive Officer at

Education Corporation of America’s corporate headquarters at 3660 Grandview Parkway,

Birmingham, Alabama 35243.

14.    Virginia College, LLC is an Alabama corporation with its principal place of business in

Birmingham, Alabama, and which does business within the State of Texas. Virginia College, LLC

may be served with process by serving its registered agent in Texas, as follows: National

Registered Agents, Inc. located at 1999 Bryan St., Suite 900 in Dallas, Texas 75201.

15.    Brightwood College, a wholly-owned subsidiary of Education Corporation of America,

offered diploma and associate degree programs at over thirty (30) campuses across the United

States of America. Brightwood College may be served with process by serving its Chief Executive

Officer at Education Corporation of America’s corporate headquarters at 3660 Grandview

Parkway, Birmingham, Alabama 35243.

16.    Virginia College, a wholly-owned subsidiary of Education Corporation of America,

offered diploma and associate degree programs in over thirteen (13) states across the United States

of America. Virginia College may be served with process by serving its Chief Executive Officer




                                                3
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 4 of 73 PageID #: 1191



at Education Corporation of America’s corporate headquarters at 3660 Grandview Parkway,

Birmingham, Alabama 35243.

17.    Brightwood Career Institute, a wholly-owned subsidiary of Education Corporation of

America, offered diploma and associate degree programs in the United States of America.

Brightwood Career Institute may be served with process by serving its Chief Executive Officer at

Education Corporation of America’s corporate headquarters at 3660 Grandview Parkway,

Birmingham, Alabama 35243.

18.    Ecotech Institute, a wholly-owned subsidiary of Education Corporation of America,

offered diploma and associate degree programs in the United States of America. Brightwood

Career Institute may be served with process by serving its Chief Executive Officer at Education

Corporation of America’s corporate headquarters at 3660 Grandview Parkway, Birmingham,

Alabama 35243.

19.    Avy Howard Stein is the Chief Executive Officer and Managing Partner of Defendant

Willis Stein & Partners. Avy Howard Stein also served as the Chairman of the Board of Directors

for Defendant Education Corporation of America. Avy Howard Stein can be served with process

through Willis Stein & Partners’ registered agent: National Registered Agents, Inc. at 200 West

Adams Street in Chicago, IL 60606. Alternatively, Avy Howard Stein can be served with process

through Cresset Capital Management, LLC’s registered agent: National Registered Agents, Inc. at

208 South LaSalle Street, Suite 814 in Chicago, IL 60604.

20.    Theodore Koenig is the President and Chief Executive Officer of Defendant Monroe

Capital, LLC. Theodore Koenig can be served with process through Monroe Capital, LLC’s

registered agent: The Corporation Trust Company at 208 South LaSalle Street, Suite 814 in

Chicago, IL 60604.



                                               4
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 5 of 73 PageID #: 1192



21.    Stuart C. Reed is the Chief Executive Officer of Defendant Education Corporation of

America. Stuart C. Reed can be served with process at Education Corporation of America’s

corporate headquarters at 3660 Grandview Parkway, Birmingham, Alabama 35243.

22.    Jackie Baumann is the Assistant Vice President of Education Corporation of America’s

Human Resources department and can be served with process by serving Education Corporation

of America’s corporate headquarters at 3660 Grandview Parkway, Birmingham, Alabama 35243.

23.    Erin Shea serves as Senior Vice President of Career Services at Education Corporation of

America and can be served with process by serving Education Corporation of America’s corporate

headquarters at 3660 Grandview Parkway, Birmingham, Alabama 35243.

                                II. JURISDICTION & VENUE

24.    This Court has original jurisdiction over this action under the Class Action Fairness Act of

2005, Title 28 U.S.C. Section 1332(d)(2) (“CAFA”), as to the named Plaintiffs and every member

of the Class, because (1) the proposed Class contains over 100 members; (2) members of the

proposed class reside across the United States and are therefore diverse from Defendants; and (3)

the claims of the putative Class Members exceed $5,000,000 in the aggregate.

25.    This Court has personal jurisdiction over Defendants in Texas under, inter alia, the

“specific jurisdiction” test because Defendants have intentionally availed themselves of the

protection of Texas laws by doing business within Texas, have the requisite minimum contacts

with Texas, and because the claims made the basis of this lawsuit arise from Defendants’ business

activities – namely the sale of educational and vocational courses – within Texas. Defendants could

reasonably anticipate being hailed into a Texas court, and this Court’s exercise of jurisdiction over

Defendants does not offend the notions of fair play or substantial justice. Additionally, and/or in




                                                 5
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 6 of 73 PageID #: 1193



the alternative, Defendants’ numerous campuses and activities within the State of Texas make

them essentially at home here, or subject to “general jurisdiction” in this Court.

26.      Based upon information and belief, Defendants Willis Stein & Partners, Education

Corporation of America, and Monroe Capital acquired and/or directed the acquisition of multiple,

commercial Texas properties for the direct purpose of expanding the business of for-profit

colleges. This means, Defendants Willis Stein & Partners, Education Corporation of America, and

Monroe Capital acted in concert to direct their activities to the State of Texas, purchase numerous

properties in the State of Texas, and purposefully availed themselves of the benefits of the Texas

forum.

27.      Venue is proper in this Court in the Eastern District of Texas under Title 28 U.S.C. Section

1391(a) and (b), because a substantial portion of the events or omissions giving rise to the claims

made the basis of this lawsuit took place in this District, and/or because the Defendants are subject

to this Court’s jurisdiction in this District. Venue is also proper under Title 28 U.S.C. Section

1391(a)(3), because Defendants are subject to personal jurisdiction in this District as they transact

a substantial amount of business in this District. Indeed, until recently, Defendants ran and

operated a business with over 50 students and 10 employees in Beaumont, Texas.

                          III. BACKGROUND & BRIEF OVERVIEW

         a. Who are the defendants?

28.      Willis Stein & Partners, L.L.C. is an Illinois-based private equity firm. Willis Stein &

Partners, L.L.C. and its shareholders own/operate Education Corporation of America. Since its

inception in 1995, Willis Stein & Partners has raised three private equity funds with nearly $3

billion of investor commitments. Willis Stein & Partners is ECA’s longtime private equity

sponsor. Willis Stein & Partners, at the direction of Avy Stein, invested and participated in the



                                                  6
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 7 of 73 PageID #: 1194



decision-making for Education Corporation of America.           More specifically, Willis Stein &

Partners, along with Defendant ECA, acquired more than thirty-five (35) additional campuses from

Kaplan, Inc. in 2015—including, upon information and belief, some properties in the State of

Texas.

29.      Monroe Capital, LLC is a private credit asset management firm specializing in direct

lending and opportunistic private credit investing. In September 2015, Monroe Capital LLC acted

as sole, lead arranger and administrative agent on the funding of a $72,000,000 senior credit facility

and preferred stock investment to support the recapitalization of ECA and ECA’s concurrent non-

cash acquisition of 38 career college campuses from Kaplan Inc., in a transaction led by Willis

Stein & Partners. Monroe Capital, at the direction of Theodore Koenig, invested and participated

in the decision-making for Education Corporation of America.

30.      Education Corporation of America is a Delaware corporation with its principal place of

business in Birmingham, Alabama. The ECA institutions, described below, are private and owned

by a private equity firm, Willis Stein & Partners, L.L.C. Indeed, ECA’s decision-makers are share-

holders of Willis & Stein.1 Thus, the motivating factor for ECA institutions is making a profit, not

providing quality education.

31.      Virginia College, LLC is a wholly-owned subsidiary of Education Corporation of America.

Virginia College, LLC does business as Brightwood College, Brightwood Career Institute, and

Virginia College.    Virginia College owns and operates more than twenty-two (22) private

institutions throughout the United States, comprising seventy-one (71) campuses that serve nearly

20,000 students. These 71 campuses include Brightwood Colleges, Brightwood Career Institutes,




1
  Non-profit institutions or public colleges, on the other hand, do not rely on shareholders to
facilitate each and every financial and/or educational decision.
                                                  7
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 8 of 73 PageID #: 1195



and/or Virginia Colleges. Exhibit 1, Virginia College, LLC Institutions. On December 5, 2018,

Virginia College discontinued enrollment in 27 campuses with the intention of ‘teaching out’ and

closing each of those 27 campuses. Id.

32.    Brightwood College, a wholly-owned subsidiary of ECA, offered diploma and associate

degree programs at over thirty (30) campuses in California, Indiana, Maryland, North Carolina,

Ohio, Tennessee, and Texas. Id. Brightwood College provided students with a number of

diploma/certificate and degree programs, including but not limited to: (1) business administration;

(2) diagnostic medical sonography/ultrasound; (3) dental assistant; (4) electrical technician; (5)

licensed vocational nurse; (6) medical assistant; (7) medical billing and coding specialist; (8)

nursing; (9) paralegal studies; (10) pharmacy technician; (11) physical therapist assistant; (12)

registered nursing; (13) respiratory care; (14) vocational training; and (15) x-ray technician. The

tuition and fees vary depending the course title, number of hours, term, and other factors. See

Exhibit 2, ECA Students’ Tuition Chart.

33.    Virginia College, a wholly-owned subsidiary of ECA, offered diploma and associate

degree programs at campuses in Alabama, Florida, Georgia, Louisiana, Mississippi, North

Carolina, Oklahoma, South Carolina, Tennessee, Texas and Virginia. Id. Virginia College, similar

to Brightwood College, was a private for-profit ‘college’ that offered classes, certificates,

diplomas, and degrees related to specific professions. However, Virginia College also offered

online degree programs.

34.    Brightwood Career Institute, another subsidiary wholly owned by ECA, offered programs

in the state of Pennsylvania, with campuses in Broomall, Harrisburg, Philadelphia, Philadelphia

Mills, and Pittsburgh. Id.




                                                8
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 9 of 73 PageID #: 1196



35.    Ecotech Institute, another subsidiary wholly owned by ECA, offered courses in at its

campus in Aurora, Colorado. Ecotech Institute, similar to Brightwood College, was a private for-

profit ‘college’ that offered classes, certificates, diplomas, and degrees related to specific

professions. However, Ecotech specialized in renewable energy efficiency.

36.    Avy Stein was the Chief Executive Officer and managing partner of Willis Stein &

Partners, L.L.C. at the time of the campus closures on December 5, 2018. Mr. Stein co-founded

Willis Stein in 1994. Specifically, Mr. Stein was responsible for managing the firm’s investments

in the education sector. Mr. Stein is currently a co-founder and co-chairman of Cresset Capital.

Cresset Capital is a private equity firm located in Chicago, Illinois.

37.    Stu Reed was the Chief Executive Officer and President of Education Corporation of

America at the time of the campus closures on December 5, 2018. Mr. Reed began working for

Education Corporation of America in January 2015. Mr. Reed also worked for Motorola Inc. until

2008 and Sears Holding Corporation. Both have filed for bankruptcy.

38.    Jackie Baumann was the assistant vice president for the human resources department at

Education Corporation of America at the time of the campus closures on December 5, 2018. Ms.

Baumann worked for Motorola Inc. and/or its affiliates from March 2003 to May 2014 before

joining Education Corporation of America. Jackie Baumann signed the severance package offered

to various employees before the campus closure(s).

39.    Erin Shea was the Senior Vice President of Career Services at Education Corporation of

America at the time of the campus closures on December 5, 2018. Ms. Shea worked for Kaplan

Higher Education campuses prior to working for Education Corporation of America. Erin Shea

played an integral part in “Project Hawthorn” and worked closely with Defendant Stuart Reed.

       b. Campus Closures



                                                  9
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 10 of 73 PageID #: 1197



 40.      In early 2015, ECA entered into a Purchase and Sale Agreement with Kaplan, Inc. whereby

 Kaplan sold certain assets to ECA, including the rights to certain education institutions spread

 across the country. See Exhibit 3, Third Party Kaplan’s Memorandum in Support of Plaintiffs’

 Emergency Motion for Receiver and Preliminary Injunction. More specifically, Kaplan assigned

 to ECA approximately forty-nine (49) real estate leases across twelve states. Through each

 assignment, an ECA tenant replaced the Kaplan entity on the lease. Id.

 41.      In March 2015, the Department of Education placed many of ECA’s campuses on a

 Heightened Cash Monitoring (HCM) financial restriction list because of company financial and

 management issues.2 The monitoring resulted in additional federal oversight of federal student aid

 funds.

 42.      In September 2015, Monroe Capital stepped in to assist ECA. More specifically, Monroe

 Capital acted as sole lead arranger and administrative agent on the funding of a $72,000,000 senior

 credit facility and preferred stock investment to support the recapitalization of ECA and ECA’s

 concurrent non-cash acquisition of 38 career college campuses from Kaplan, Inc. Exhibit 4,

 Monroe Capital Arranges $72MM Facility in ECA Recap. Indeed, Monroe Capital’s CEO and

 President, Defendant Ted Koenig stated, “We are pleased to partner with the team at Willis Stein

 & Partners and the ECA management team.” Id.




 2
   “The U.S. Department of Education may place institutions on a Heightened Cash Monitoring
 (HCM) payment method to provide additional oversight of cash management. Heightened Cash
 Monitoring is a step that FSA can take with institutions to provide additional oversight for a
 number of financial or federal compliance issues, some of which may be serious and others that
 may be less troublesome.” U.S. Department of Education, Heightened Cash Monitoring (online
 at https://studentaid.ed.gov/sa/about/data-center/school/hcm) (accessed on January 1, 2019).
                                                 10
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 11 of 73 PageID #: 1198



 43.    In October 2015, ECA re-opened (or re-branded) dozens of their campuses as

 “Brightwood” colleges across the country. Exhibit 5, Education Corporation of America

 Announces Re-Branding of Kaplan College Campuses.

 44.    Despite the financial assistance, ECA continued to mismanage its subsidiaries: ECA’s

 Virginia College and New England College of Business and Finance remained on the Department

 of Education’s HCM list for forty-five (45) straight months (and counting).3 See Exhibit 6, HCM

 lists from March 2015 to present. In fact, beginning in June 2017, twenty (20) Brightwood

 colleges joined the party and made every HCM list through the most current list.4 Id.

 45.    The Department of Education’s HCM list is particularly troubling because Federal student

 loans are the primary means by which for-profit colleges sustain themselves. In fact, 2016

 Department of Education records show ECA took over $390 million in taxpayer-funded federal

 student aid and GI bill benefits. Exhibit 7, Could Education Corporation of America’s Sudden

 Closure Have Been Avoided?

 46.    In April 2018, Defendants Willis Stein & Partners and ECA held a two-day conference for

 Brightwood campus presidents (and other Brightwood employees) at the Grand Ole Opry in

 Nashville, Tennessee. At the conference, representatives and/or agents of Defendants Willis Stein

 & Partners and ECA addressed the assembly of Brightwood campus presidents and employees.

 Defendant Avy Stein attended the conference and spoke to the assembly of employees. More

 specifically, Defendant Avy Stein spoke about (1) the financial status of both ECA and




 3
   The Department of Education creates the HCM lists every three months. Virginia College and
 New England College of Business and Finance has been on every list since March 1, 2015 for
 financial responsibility, administrative capability, or cash monitoring.
 4
   The Brightwood colleges made the list for administrative capability and cash monitoring.
                                                11
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 12 of 73 PageID #: 1199



 Brightwood, (2) the accreditation process, (3) ECA’s potential purchase of Vatterott College5, and

 (4) the strategic roadmap for ECA and Brightwood. Defendant Stu Reed also attended and spoke

 at the conference. More specifically, Defendant Stu Reed spoke about (1) the financial status of

 both ECA and Brightwood, (2) the accreditation process, and (3) ECA’s strategic plan(s) going

 forward. Importantly, Defendants Avy Stein and Stu Reed informed the assembly about Project

 Hawthorne: the implementation (or “mirroring”) of Brightwood’s curriculum into all Virginia

 College campuses.6 Defendants Avy Stein and Stu Reed controlled/directed business decisions

 and strategies for both ECA and Brightwood. Defendant Erin Shea also attended the conference

 and re-iterated Defendants Avy Stein and Stu Reed’s message(s). Both Stein and Reed intended

 that their business decisions and strategies be specifically implemented in campuses across the

 nation, including campuses in the State of Texas. As a result of this conference and Stein and

 Reed’s instructions, campus presidents across the country returned to their respective campuses

 and implemented the plans and processes provided by their ‘bosses’, Avy Stein and Stu Reed.

 Indeed, the Beaumont, Texas campus president attended said conference and implemented the

 above-mentioned plans and processes right here in Jefferson County, Texas (along with other

 Texas presidents who returned from the conference to Texas to direct Stein and Reed’s instructions

 here, in the State of Texas. Exhibit 8, Sworn Affidavit of Campus President.

 47.    In May 2018 and despite the “good news”, the Accrediting Council for Continuing

 Education and Training (ACCET) denied Virginia College’s accreditation due to poor job

 placement rates, poor graduation rates, high faculty turnover rates, and the failure to provide



 5
   Vatterott College is a for-profit career-training institute with sixteen campuses across the
 United States.
 6
   Defendants Avy Stein and Stu Reed told the assembly the ‘mirroring’ of Brightwood’s
 curriculum and tuition costs were due to Brightwood’s profitability and financial successes.
 Defendant Erin Shea spearheaded the project.
                                                 12
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 13 of 73 PageID #: 1200



 students access to proper supplies.7 In the same month, ACCET also required multiple Brightwood

 College and Brightwood Career Institute campuses to “show cause” and demonstrate why their

 accreditation should not be withdrawn.8

 48.    On August 31, 2018, ACCET affirmed its accreditation denial of many ECA campuses.

 Exhibit 9, ACCET Letter. Shortly thereafter, ECA announced its plans to close twenty-six (26)

 campuses – a third of its total – by early 2020. Exhibit 10, For-Profit Chain Will Close Dozens of

 Campuses. ECA and its affiliates called these soon-to-be closed campuses “Sunset Campuses”.

 49.    The students at these “Sunset Campuses” were concerned.            Thus, Defendant ECA

 attempted to downplay the situation: Diane Worthington (a spokeswoman for Defendant Education

 Corporation of America) stated, “The vast majority of currently enrolled students will have the

 opportunity to complete their course work and earn their certificates/diplomas or degrees as

 planned.” (emphasis added). Id.

 50.    The students were not the only ones concerned as the employees of these “Sunset

 Campuses” grew worried as well. To assuage these concerns (and to keep the money coming in),

 Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC and Brightwood

 extended a severance package to employees of “Sunset Campuses.”

 51.    On October 16, 2018, Virginia College, LLC, ECA, and New England College of Business

 and Finance, LLC filed their Complaint for Declaratory and Injunctive Relief and Appointment of

 Receivership in the Northern District of Alabama. Exhibit 11, Receivership Complaint. The

 Complaint revealed that ECA, including Virginia College, LLC and all of its institutions,




 7
   Another Setback for Programs Overseen by Trouble Accreditor, Inside Higher Ed (May 22,
 2018) (online at https://www.insidehighered.com/news/2018/05/22/profit-chain-falls-short-
 attempt-get-new-accreditors-approval).
 8
   Id.
                                                13
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 14 of 73 PageID #: 1201



 experienced financial difficulties and sought declaratory and injunctive relief and the appointment

 of receivership to enable the continued provision of educational activities to approximately 20,000

 students. Id. The Federal judge dismissed that lawsuit on November 5, 2018, due to lack of

 jurisdiction. Exhibit 12, Receivership Memorandum and Opinion.

 52.     On October 31, 2018, the Accrediting Council for Independent Colleges and Schools

 (“ACICS”) 9, placed all remaining ECA campuses on “show cause” status and were required by

 November 27, 2018 to have all campuses develop teach-out plans, a basic plan for orderly campus

 closures that specify how students would finish their programs of study. Exhibit 13, ACICS Letter

 to Show Cause.

 53.     Despite the conspicuous (and numerous) signals that its demise was near, ECA continued

 to (1) mismanage its ‘colleges’; (2) receive federal student loan money, Pell Grant benefits, and

 GI Bill benefits; and (3) fail to warn its students.

 54.     On December 4, 2018, ACICS withdrew, by suspension, the current grants of accreditation

 of all institutions owned by Defendant Virginia College, LLC because the company had not

 resolved concerns over student progress, student satisfaction, outcomes, certification, licensure,

 staff turnover, and the company’s inability to meet its financial obligation with the approved

 payment plan. Indeed, the ACICS demonstrated concern about the education outcomes for the

 approximately 15,000 enrolled students across all campuses of Defendant Virginia College, LLC.

 55.     The following day, on December 5, 2018, Defendant ECA closed all of its Brightwood and

 Virginia College campuses across the country. Defendant ECA’s CEO and President, Stu Reed,

 sent an email confirming the decision to close down all campuses:




 9
  The Accrediting Council for Independent Colleges and Schools is the largest national
 accrediting organization of degree granting institutions.
                                                   14
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 15 of 73 PageID #: 1202



       Dear Students,

       In early fall, we undertook a path to dramatically restructure Education
       Corporation of America (parent company of your school) in an effort to best posture
       it for the future. This plan entailed the teach out of 26 of our campuses and then the
       commitment of capital from our investors additional funds from investors.

       However, recently, the Department of Education added requirements that made
       operating our schools more challenging. In addition, last night ACICS suspended
       our schools' accreditation with intent to withdraw. The uncertainty of these
       requirements resulted in an inability to acquire additional capital to operate our
       schools.

       It is with extreme regret that this series of recent circumstances has forced us to
       discontinue the operations of our schools. Your campus will close this month. Please
       contact your Dean or Program Director for the specific closure date of your
       campus.
       You will receive credit for all courses that you completed and passed by the closure
       date. Information on how to request your transcript will be posted at
       www.ecacolleges.com within the next few weeks. If you do not graduate this month,
       we encourage you to continue your career training by requesting your transcript
       and contacting local schools to determine transferability.

       This is clearly not the outcome we envisioned for you or our schools, and it with the
       utmost regret that we inform you of this direction.

       Stu Reed,
       President & CEO

 56.     Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Ecotech, Virginia College, Avy Stein, and/or

 Stu Reed’s decision to abruptly close their campuses was an act of betrayal to the thousands of

 students and employees subject to the decision-making of the aforementioned few. Students, who

 paid thousands of dollars and/or incurred debt, were stripped of their opportunity to complete their

 programs. In fact, the majority of these students still owe money to the federal government despite

 losing the opportunity to obtain their degree, certificate, and/or diploma.




                                                  15
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 16 of 73 PageID #: 1203



 57.    Most students were not able to transfer their credits (in full) to other institutions and/or

 teach-out programs because Defendants failed to properly install teach-out programs for the vast

 majority of its students.

 58.    The unexpected closure caused all employees of ECA to lose their employment.

        e. The campus closures gain national attention.

 59.    Abusive practices by for-profit schools and ‘colleges’ have been the substance of political

 discussions and debate for more than a decade. Indeed, Betsy DeVos and the Department of

 Education recently moved to scrap Obama-era safeguards against the “scandal-scarred” for-profit

 college industry. Exhibit 14, Devos Ends Obama-Era Safeguards Aimed at Abuses by For-Profit

 Colleges.

 60.    It is without surprise that the abrupt campus closures, leaving over 19,000 students ‘out to

 dry’, garnered national attention.

 61.    On December 6, 2018, United States Senator Doug Jones10 wrote the following letter to

 Stu Reed on behalf of all affected ECA students:

        Dear Mr. Reed:

        I am writing on behalf of the students in Alabama and across the country who are
        enrolled in one of Education Corporation of America’s colleges, including Brightwood
        Career Institute, Brightwood College, Ecotech Institute, Golf Academy of America, and
        Virginia College. When the news broke yesterday regarding your decision to abruptly
        close these colleges, I was immediately concerned about the futures of 20,000 students
        enrolled nationwide in 20 states, including 4,000 veterans and military service members
        using the G.I. Bill.

        In Alabama, Education Corporation of America’s Virginia College campuses will close
        in Birmingham, Huntsville, Mobile, and Montgomery, leaving a combined total of more
        than 3,800 students in my state, including 670 student veterans who have been using the
        G.I. Bill benefits they have earned, left scrambling to figure out their educational future.
        According to your company’s website, there will be information for students regarding


 10
   Douglas Jones has served as the junior United States Senator from Alabama since 2019. Of
 course, Alabama is Defendant ECA’s home state.
                                                 16
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 17 of 73 PageID #: 1204



        transcript retrieval, transfer, and contact information that you “expect to start loading”
        on or around December 17, 2018.

        After abruptly closing the doors, your decision to make students and families wait nearly
        two weeks to receive any information about their next steps is simply unacceptable.

        You have a responsibility to these students, including our veterans and service members,
        to ensure they have all of the tools and information they need to move forward, including
        the choice between receiving a discharge of their federal student loans or transferring to
        a similar program if they can find an institution willing to accept their credits. Veteran
        students also need to understand the impact of the closure on their G.I. Bill benefit
        eligibility. I am deeply troubled by reports that many Education Corporation of
        America colleges have not been informing students of their right to seek a “closed
        school discharge” of their federal loan as is required by federal law under the 2016
        “borrower defense” rule. Additionally, students who are encouraged to transfer should
        understand the limitations of fully transferring credits, and the impact on their eligibility
        for a loan discharge.

        I urge you to do all you can to inform these students of their options. They have invested
        thousands of dollars into your institution and could potentially lose everything.

        Sincerely,
        Doug Jones
        U.S. Senator

 (emphasis added). Senator Jones clearly expressed his frustration and disappointment in ECA’s

 gross mismanagement of its corporations, or schools.

 62.    On December 19, 2018, the United States Congress wanted answers: Elizabeth Warren11,

 Elijah Cummings12 and Suzanne Bonamici13 signed a congressional letter to Mr. Stu Reed. Exhibit

 15, Congress of the United States’ Letter to Stu Reed. In the letter, the United States Congress

 members outlined the Defendants’ gross mismanagement, Defendants’ failure to warn its students

 and employees, and the massive costs incurred by American taxpayers. Id. The United States

 Congress ended the letter by demanding documents and information by January 21, 2019. Id.



 11
    United States Senator. Senator Warren announced her bid for United States presidency just
 twelve days after signing the letter.
 12
    Ranking Member on the House Committee on Oversight and Government Reform.
 13
    Vice Ranking Member on the House Committee on Oversight and Government Reform.
                                                 17
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 18 of 73 PageID #: 1205



        f. The Plaintiffs’ Situation

               i. ECA Students

 63.    Plaintiff Karina Garcia – Ms. Garcia signed a contract with Defendants ECA, Virginia

 College, LLC and/or Brightwood College to pursue a 9-month medical assistant program at

 Brightwood College located in Beaumont, Texas. The total tuition charged to Plaintiff Garcia was

 $17,250. At the time of the campus closures, Ms. Garcia completed three months of said program

 and paid around $3,300 towards her tuition and books.

 64.    Plaintiff Maria Mata – Ms. Mata signed a contract with Defendants ECA, Virginia

 College, LLC and/or Brightwood College to pursue a 9-month medical assistant program at the

 Brightwood College located in Beaumont, Texas. The total tuition charged to Plaintiff Mata was

 $17,250. At the time of the campus closures, Plaintiff Mata completed approximately seven

 months of said program and paid more than $12,000 out of her own pocket to Defendants ECA,

 Virginia College, LLC and/or Brightwood College. Importantly, Plaintiff Mata relied upon several

 statements made by Defendants ECA, Virginia College, LLC and/or Brightwood College’s

 officials which induced her to continue her enrollment and making payments. Specifically,

 Defendants ECA, Virginia College, LLC and/or Brightwood College officials verbally assured

 Plaintiff Mata (1) she would have the opportunity to complete her program before any closures

 and (2) she would receive a full tuition reimbursement if the campus closed before completing her

 program. Plaintiff Mata’s program was set to end in February of 2019 and Brightwood College

 closed all campuses nationwide in December of 2018. Plaintiff Mata has failed to receive any

 refund from Defendants ECA, Virginia College, LLC and/or Brightwood College. Additionally,

 prior to Plaintiff Mata’s enrollment at Brightwood, she was told that students would receive five

 or six textbooks upon the payment of tuition. Plaintiff Mata only received two of the five or six



                                                18
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 19 of 73 PageID #: 1206



 textbooks she was promised. Lastly, prior to Plaintiff Mata’s enrollment at Brightwood College,

 she was promised that assistance with transportation and a cap/gown were included in the payment

 of tuition. Plaintiff Mata never received assistance with transportation and had to drive to Houston,

 Texas as well as pay for her cap/gown for her anticipated graduation that never occurred. Plaintiff

 Mata has incurred significant economic and mental anguish damages due to the campus closures.

 65.    Plaintiff Chloe Brooks – Ms. Brooks signed a contract with Defendants ECA, Virginia

 College, LLC and/or Brightwood College to enroll in a 12 to 18-month licensed vocation nursing

 (LVN) program at the Brightwood College located in Corpus Christi, Texas. The total tuition

 charged to Plaintiff Brooks was $26,466. Plaintiff Brooks and her two-year-old daughter re-

 located from Arizona to Corpus Christi (while her husband who is also in the military was deployed

 on active duty) to attend classes in Corpus Christi. Plaintiff Brooks paid her tuition through both

 GI Bill benefits14 and out-of-pocket payments. Indeed, the campus closures will impact nearly

 4,000 student veterans who used their GI Bill funds at ECA campuses. See Exhibit 3, Third Party

 Kaplan’s Memorandum in Support of Plaintiffs’ Emergency Motion for Receiver and Preliminary

 Injunction. At the time her campus closed, Plaintiff Brooks was just three months from completing

 the LVN program. Additionally, Defendants ECA, Virginia College, LLC, Brightwood College,

 Stu Reed, and/or Erin Shea promised Plaintiff Brooks and other Corpus Christi Brightwood

 College students they would be able to transfer all credits to a ‘teach out’ school. That did not

 happen. The campus closures, as well as the aforementioned misrepresentations, caused Plaintiff

 Brooks significant economic and mental anguish damages.




 14
   The Veterans Administration pays Defendants ECA, Virginia College, LLC, and/or
 Brightwood College directly. Generally, GI Bill benefits pay for three years of continuing
 education. Each service member gets ten years from the day of discharge to use the GI Bill
 benefits.
                                                  19
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 20 of 73 PageID #: 1207



 66.    Plaintiff Anita Trevino – Ms. Trevino signed a contract with Defendants ECA, Virginia

 College, LLC and/or Brightwood College to enroll in a two-year respiratory care program at

 Brightwood College located in Salida, California. The total tuition charged to Plaintiff Trevino

 was $48,460. Plaintiff Trevino obtained her tuition funds through both federal student loans and

 funds paid directly out-of-pocket. Further, Plaintiff Trevino quit her full-time job to continue her

 education and pursue a career as a respiratory therapist. As a result of the campus closures,

 Plaintiff Trevino has no prospective employment and struggles daily to provide for her and her

 children. The campus closures caused Plaintiff Trevino significant economic and mental anguish

 damages.

 67.    Plaintiff Karlene Carpenter – Ms. Carpenter signed a contract with Defendants ECA,

 Virginia College, LLC and/or Brightwood College to enroll in a 12 to 18-month licensed vocation

 nursing (LVN) program at the Brightwood College located in San Diego, California. The total

 tuition charged to Plaintiff Carpenter was approximately $34,500. Plaintiff Carpenter obtained her

 tuition funds through both federal student loans and out-of-pocket payments. In November of

 2018, Plaintiff Carpenter was set to receive a disbursement of approximately $3,300 in federal

 loans.15 After several visits to the Brightwood financial aid office, Brightwood officials and/or

 representatives promised Plaintiff Carpenter that she would receive said funds in the mail from

 Sallie Mae. Plaintiff Carpenter never received said funds. Instead, these monies were disbursed

 to Defendants ECA, Virginia College, LLC, and/or Brightwood College. Plaintiff Carpenter is

 now “on the hook” for these funds despite never receiving them. The campus closures, as well as




 15
  Plaintiff Carpenter intended to use these funds for living expenses over the subsequent three
 months.
                                                 20
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 21 of 73 PageID #: 1208



 the aforementioned misrepresentations, caused Plaintiff Carpenter significant economic and

 mental anguish damages.

 68.    Plaintiff Tanisha Williams – Ms. Williams signed a contract with Defendants ECA,

 Virginia College, LLC, and/or Brightwood Career Institute to enroll in a dental assistant program

 at a Brightwood Career Institute location in Philadelphia, Pennsylvania. Plaintiff Williams

 enrolled in November 2018, less than one month before the campus closures. Yet Defendants

 ECA, Virginia College, LLC, and/or Brightwood College failed to inform Plaintiff Williams of

 the probable (and imminent) campus closures. Indeed, Defendants ECA, Virginia College, LLC,

 Brightwood College, Avy Stein, Stu Reed, and/or Erin Shea knew (or should have known) of the

 imminent campus closures at the time Plaintiff Williams enrolled in her program. The total tuition

 charged to Plaintiff Williams was $18,000. Plaintiff Williams obtained her tuition funds through

 both federal student loans and out-of-pocket payments. Plaintiff Williams incurred significant

 economic and mental anguish damages due to the campus closures.

 69.    Plaintiff Samuel Torres – Mr. Torres signed a contract with Defendants ECA, Virginia

 College, LLC, and/or Ecotech Institute to enroll in the Associate’s in Applied Science in Wind

 Energy program. The total tuition charged to Plaintiff Torres was approximately $32,000.

 Plaintiff Torres obtained his tuition funds through (primarily) federal student loans. Mr. Torres

 was set to graduate in December 2018. Due to the campus closures, Mr. Torres was unable to

 graduate and/or complete his program. The campus closures caused Plaintiff Torres significant

 economic and mental anguish damages.

                ii. ECA Employees

 70.    Plaintiff Marlene Burch – Ms. Burch signed an employment contract with Defendants

 ECA, Virginia College, LLC, and/or Brightwood College in August 2018. More specifically,



                                                21
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 22 of 73 PageID #: 1209



 Plaintiff Burch agreed to teach the LVN program at the Brightwood College located in San

 Antonio (Ingram campus) for a $75,000 annual salary. Plaintiff Burch left a secure job she held

 for eight years to begin a career – with better pay – at Brightwood College. At some point in

 October 2018, Plaintiff Burch asked representatives of Defendants ECA, Virginia College, LLC,

 and/or Brightwood College about the possibility of campus closures.16 Defendants ECA, Virginia

 College, LLC, Brightwood College, Stu Reed and/or Erin Shea promised Plaintiff Burch her job

 was secure. That, of course, was not true. Plaintiff Burch is the sole caretaker, benefactor and

 mother of two special-needs children who require around the clock care and attention. A

 considerable portion of Plaintiff Burch’s salary went to providing the necessary care for her

 children. Due to the abrupt campus closures, Plaintiff Burch now struggles to find new

 employment and secure the necessary finances to care for her family. The campus closures, as

 well as the aforementioned fraudulent misrepresentations, caused Plaintiff Burch significant

 economic and mental anguish damages.

 71.    Plaintiff Rozephyr Jean – Ms. Jean signed an employment contract with Defendants

 ECA, Virginia College, LLC, and/or Brightwood College more than eleven years before the

 campus closures. At the time of the campus closures, Plaintiff Jean was employed as the Director

 of Student Finance at the Brightwood College located in Beaumont, Texas. In September 2018,

 Defendants ECA, Virginia College, LLC, Brightwood College, Stu Reed and/or Erin Shea

 informed Plaintiff Jean that the Brightwood College located in Beaumont would close down in

 June 2019. In fact, Defendants ECA and/or Jackie Baumann offered Plaintiff Jean a severance

 package. Plaintiff Jean signed the agreement and returned it to Defendants ECA and/or Jackie




 16
   Plaintiff Burch inquired because her old job provided her a three-month window from the date
 she left to return.
                                               22
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 23 of 73 PageID #: 1210



 Baumann.17 Despite the mutually agreed-to contract, Defendants failed to perform and/or provide

 any severance payments. Plaintiff Jean has incurred significant economic and mental anguish

 damages due to the abrupt campus closures.

         d. Defendants Willis Stein & Partners, Avy Stein, Stu Reed, Erin Shea, and/or ECA
         assured Plaintiffs that the campuses would remain open through their respective
         graduation dates.

 72.     In September 2018, Defendants Willis Stein & Partners, Avy Stein, Stu Reed, Erin Shea

 and/or ECA sent correspondence to all “Sunset Campus” presidents to inform them that their

 respective campuses were set to close in June 2019. The correspondence directed these campus

 presidents to inform their staff members and students of the June 2019 closure. Importantly,

 Defendants Willis Stein & Partners, Avy Stein, Stu Reed, Erin Shea and/or ECA provided these

 presidents with various “talking points” to convey to the students. These “talking points" included

 the message that all students would be able to graduate before their campus closed. That, of course,

 did not happen.

 73.     These meetings were conducted across the country at the direction of Defendants Willis

 Stein & Partners, Avy Stein, Stu Reed and/or ECA.

 74.     These “assurance” messages were made despite Defendants Willis Stein & Partners, Avy

 Stein, Stu Reed, Erin Shea and/or ECA knowing the campuses would not remain open long enough

 for most, if not all, of ECA Students to graduate. Indeed, an administrative official at Ecotech

 stated he knew his school’s “days were… numbered” after Defendant ECA told Ecotech “it would

 be closed in a year to a year and a half.” Exhibit 15, Congress of the United States’ Letter to Stu

 Reed.



 17
   Additionally, to the extent any Defendant challenges this complaint for failing to attach this
 arguably confidential exhibit, Plaintiffs will immediately file it in camera to defend any such
 challenge.
                                                 23
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 24 of 73 PageID #: 1211



       IV. BRIEF SUMMARY OF THE CLAIMS AND THE REMEDIES SOUGHT

        a.      ECA Students’ claims.

 75.    Plaintiffs Karina Garcia, Maria Mata, Chloe Brooks, Anita Trevino, Karlene Carpenter,

 Tanisha Williams, Samuel Torres and Proposed Class Members (collectively “ECA Students”)

 entered into various agreements with Defendants ECA, Virginia College, LLC, Brightwood

 College, Brightwood Career Institute, Virginia College, and/or Ecotech Institute. Under these

 agreements, ECA Students agreed to pay a sum of money, while Defendants ECA, Virginia

 College, LLC, Brightwood College, Brightwood Career Institute, Virginia College, and/or Ecotech

 Institute agreed to provide the requisite education and/or training. On December 5, 2018,

 Defendants ECA, Virginia College, LLC, Stu Reed, Willis Stein & Partners, and Monroe Capital

 directed all ECA campuses to close. The abrupt campus closures prevented ECA Students from

 getting what they paid for – a full education, training, licenses, diplomas and/or certificates.

 Moreover, Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, and/or Ecotech Institute

 failed to reimburse ECA Students their full tuition costs, as required under the contract.18

 Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC, Brightwood

 College, Brightwood Career Institute, Virginia College, and/or Ecotech Institute failed to honor

 and breached its contractual obligations to ECA Students, resulting in significant harm and

 damages.




 18
   Specifically, Plaintiff Chloe Brooks signed an agreement with Brightwood College that states,
 “6. Students will receive a full refund if the enrollment was procured as a result of any
 misrepresentations in advertising, promotional materials of the Institution, or representations by
 the owner or representatives of the Institution, or if educational service is discontinued by the
 Institution, preventing the student from completing.” (emphasis added).
                                                 24
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 25 of 73 PageID #: 1212



 76.    In refusing to (1) remain open long enough for ECA Students to complete their program

 and (2) refund ECA Students’ tuition costs, Defendants Willis Stein & Partners, Monroe Capital,

 ECA, Virginia College, LLC, Brightwood College, Brightwood Career Institute, Virginia College,

 Ecotech Institute, Avy Stein and/or Stu Reed breached the covenant of good faith and fair dealing

 and acted in bad faith towards ECA Students. Defendants Willis Stein & Partners, Monroe Capital,

 ECA, Virginia College, LLC, Brightwood College, Brightwood Career Institute, Virginia College,

 Ecotech Institute, Avy Stein and/or Stu Reed’s conduct demonstrates that they knew the closure

 was imminent but continued to lead the ECA Students to believe they could, and would, complete

 their programs. Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College,

 LLC, Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy

 Stein and/or Stu Reed’s conduct also demonstrates that their denial of tuition refund was prompted

 not by honest mistake, bad judgment or negligence, but rather by conscious and deliberate conduct.

 Furthermore, this conduct unfairly frustrated the common purpose of the agreements between the

 parties and disappointed the reasonable expectations of ECA Students. This conscious and

 deliberate conduct of the several Defendants worked thereby to deprive ECA Students of the

 benefits of their course and/or program they purchased in reliance on Defendants Willis Stein &

 Partners, Monroe Capital, ECA, Virginia College, LLC, Brightwood College, Brightwood Career

 Institute, Virginia College, Ecotech Institute, Avy Stein and/or Stu Reed’s representations,

 advertisements, and marketing.

 77.    As shown, Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College,

 LLC, Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy

 Stein, Erin Shea and/or Stu Reed intentionally lead ECA Students to believe they would be able to

 complete their programs and receive their diplomas, degrees and/or certificate before closure.



                                                25
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 26 of 73 PageID #: 1213



 Indeed, Defendants Willis Stein & Partners, Avy Stein, Stu Reed, Erin Shea and/or ECA directed

 “sunset campus” presidents to tell its students they would be able to graduate their programs before

 any closure occurred. Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia

 College, LLC, Brightwood College, Brightwood Career Institute, Virginia College, Ecotech

 Institute, Avy Stein, Erin Shea and/or Stu Reed knew or should have known, the campus closures

 were imminent and/or happening before the date they were publicly announced. Moreover,

 Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC, Brightwood

 College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein, Erin Shea

 and/or Stu Reed intentionally lead ECA Students to believe if the campus closed down, Defendants

 Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC, Brightwood College,

 Brightwood Career Institute, Virginia College, and/or Ecotech Institute would reimburse ECA

 Students for all costs and/or establish ‘teach out programs’.

 78.    Defendants Avy Stein, Erin Shea, and Stu Reed made, or caused to make, ECA Students

 believe ECA’s financial status was strong and their campuses were not at risk to close down before

 their program was complete.

 79.    ECA Students relied on those representations and continued to pay their tuition and other

 educational costs. Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College,

 LLC, Brightwood College, Brightwood Career Institute, Virginia College, and/or Ecotech Institute

 then knowingly and intentionally closed down all campuses, denying ECA Students of the

 opportunity to complete their course and/or program. ECA Students were injured as a result of

 Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC, Brightwood

 College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein, Erin Shea

 and/or Stu Reed’s fraudulent behavior.



                                                 26
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 27 of 73 PageID #: 1214



 80.    Through written materials and oral communications Defendants Willis Stein & Partners,

 Monroe Capital, ECA, Virginia College, LLC, Brightwood College, Brightwood Career Institute,

 Virginia College, Ecotech Institute, Avy Stein, Erin Shea and/or Stu Reed represented (1) only

 one-third of campuses would close in 2020, or June 2019 at the earliest; (2) ECA Students would

 be able to complete their programs before campus closures; and (3) in the event of an early campus

 closure, Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, and/or Ecotech Institute

 would reimburse ECA Students their full tuition and costs. Defendants Willis Stein & Partners,

 Monroe Capital, ECA, Virginia College, LLC, Brightwood College, Brightwood Career Institute,

 Virginia College, Ecotech Institute, Avy Stein, Erin Shea and/or Stu Reed’s misrepresentations

 were made in the course of their business and were made with a purpose to affect ECA Students’

 financial decisions. Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College,

 LLC, Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy

 Stein, Erin Shea and/or Stu Reed’s misrepresentations were objectively material to ECA Students

 and the reasonable consumer. Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia

 College, LLC, Brightwood College, Brightwood Career Institute, Virginia College, Ecotech

 Institute, Avy Stein, Erin Shea and/or Stu Reed failed to exercise reasonable care in

 communicating these misrepresentations and ECA Students were damaged as a proximate cause.

 Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC, Brightwood

 College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein, Erin Shea

 and/or Stu Reed directly benefitted monetarily as a result of these misrepresentations.

 81.    A fiduciary duty, created by law and/or contract, existed between ECA Students and

 Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC, Brightwood



                                                 27
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 28 of 73 PageID #: 1215



 College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein, Erin Shea

 and/or Stu Reed at the time of campus closures. Defendants Willis Stein & Partners, Monroe

 Capital, ECA, Virginia College, LLC, Brightwood College, Brightwood Career Institute, Virginia

 College, Ecotech Institute, Avy Stein, Erin Shea and/or Stu Reed breached their fiduciary duty by

 their actions set forth herein and ECA Students were injured as a result. Defendants Willis Stein

 & Partners, Monroe Capital, ECA, Virginia College, LLC, Brightwood College, Brightwood

 Career Institute, Virginia College, Ecotech Institute, Avy Stein, Erin Shea and/or Stu Reed

 benefitted from their breach by collecting ECA Students’ tuition, refusing to pay it back, and

 closing down all campuses to save overhead expenses.

 82.    Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,

 Erin Shea and/or Stu Reed committed several violations under the Texas Deceptive Trade Practices

 Consumer Protection Act (“DTPA”). At all material times, ECA Students constitute “consumers”

 as defined in TEX. BUS. & COM. CODE §17.46(A)(4). Defendants Willis Stein & Partners, Monroe

 Capital, ECA, Virginia College, LLC, Brightwood College, Brightwood Career Institute, Virginia

 College, Ecotech Institute, Avy Stein, Erin Shea and/or Stu Reed knowingly and intentionally

 committed these DTPA violations. As a result of Defendants Willis Stein & Partners, Monroe

 Capital, ECA, Virginia College, LLC, Brightwood College, Brightwood Career Institute, Virginia

 College, Ecotech Institute, Avy Stein, Erin Shea and/or Stu Reed’s noncompliance with the DTPA,

 ECA Students are entitled to economic damages, which include the amount of the benefits wrongly

 withheld. For knowing conduct violations, ECA Students ask for three times their economic

 damages.   For intentional conduct violations, ECA Students are entitled to their economic




                                                28
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 29 of 73 PageID #: 1216



 damages, and ECA Students ask for three times their amount of economic damages. ECA Students

 are also entitled to court costs and attorney’s fees. TEX. BUS. & COM. CODE ANN. §17.50(b)(1).

 83.    Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,

 Erin Shea and/or Stu Reed constitute as an “enterprise” under the Federal “RICO” Act and engaged

 in a pattern of racketeering activities through wires, radio, television promotions, internet

 marketing, and U.S. mail causing damage and injury to ECA Students. Defendants Willis Stein &

 Partners, Monroe Capital, ECA, Virginia College, LLC, Brightwood College, Brightwood Career

 Institute, Virginia College, Ecotech Institute, Avy Stein, Erin Shea and/or Stu Reed violated Title

 18 U.S.C. Section 1962(a) by receiving money directly and indirectly from a pattern of

 racketeering activity and used or invested, directly or indirectly, a part of such income or the

 proceeds of such income, in acquisition of an interest in, or the establishment or operation of, an

 enterprise which is engaged in, or the activities of which affect, interstate or foreign commerce.

 As a proximate and direct result of Defendants Willis Stein & Partners, Monroe Capital, ECA,

 Virginia College, LLC, Brightwood College, Brightwood Career Institute, Virginia College,

 Ecotech Institute, Avy Stein, Erin Shea and/or Stu Reed’s wrongful acts and conduct, ECA

 Students have sustained damages. ECA Students defrauded by Defendants Willis Stein & Partners,

 Monroe Capital, ECA, Virginia College, LLC, Brightwood College, Brightwood Career Institute,

 Virginia College, Ecotech Institute, Avy Stein, Erin Shea and/or Stu Reed’s scheme and fraud are

 entitled to treble damages, costs of suit, and reasonable attorneys’ fees pursuant to Title 18 U.S.C.,

 Section 1964(c).

 84.    Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,



                                                  29
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 30 of 73 PageID #: 1217



 Erin Shea and/or Stu Reed conspired together and/or agreed to commit a tort. More specifically,

 Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC, Brightwood

 College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein, Erin Shea

 and/or Stu Reed conspired to defraud ECA Students. Defendants Willis Stein & Partners, Monroe

 Capital, ECA, Virginia College, LLC, Brightwood College, Brightwood Career Institute, Virginia

 College, Ecotech Institute, Avy Stein, Erin Shea and/or Stu Reed had a meeting of the minds on

 these actions and furthered the agreed-to course of action by accepting federal student loans while

 knowing the campus closures were coming on December 5, 2018. As a proximate result of the

 closure, the Plaintiffs’ and others suffered injury.

 85.    As a result of the conduct set forth herein, Defendants Willis Stein & Partners, Monroe

 Capital, ECA, Virginia College, LLC, Avy Stein, Erin Shea and/or Stu Reed have been, and will

 continue to be unjustly enriched at the expense of ECA Students.

 86.    Defendants Willis Stein & Partners, ECA, Virginia College, LLC, Avy Stein, and/or Stu

 Reed were members of a joint venture. Said Defendants were engaged in a joint enterprise because

 they have (1) an express and/or implied agreement amongst each other; (2) a common purpose to

 be carried out; (3) a community of pecuniary interest in that common purpose; and (4) an equal

 right to direct and control the enterprise. Each defendant of this joint venture committed several

 torts against ECA Students while acting within the scope of the enterprise. ECA Students and

 others suffered damages as a result of the joint venture’s tortious and fraudulent acts and/or

 omissions.

        b.      ECA Employees’ claims.

 87.    Plaintiffs Marlene Burch, Rozephyr Jean, and Proposed Class Members (collectively

 “ECA Employees”) entered into various employment contracts with Defendants Willis Stein &



                                                   30
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 31 of 73 PageID #: 1218



 Partners, Monroe Capital, ECA, Virginia College, LLC, Brightwood College, Brightwood Career

 Institute, Virginia College, and/or Ecotech Institute. Under these agreements, ECA Employees

 agreed to provide a service, while Defendants Willis Stein & Partners, Monroe Capital, ECA,

 Virginia College, LLC, Brightwood College, Brightwood Career Institute, Virginia College,

 and/or Ecotech Institute guaranteed payment(s) in return. On December 5, 2018, Defendants ECA,

 Virginia College, LLC, Stu Reed, Willis Stein & Partners, and/or Monroe Capital directed all

 Brightwood campuses to close. The abrupt closure prevented ECA Employees from getting what

 they bargained for – monetary compensation. Defendants ECA, Virginia College, LLC, Willis

 Stein & Partners, and/or Monroe Capital failed to honor and breached its contractual obligations

 to ECA Employees, resulting in harm and damages.

 88.    In September 2018, Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia

 College, LLC, Brightwood College, Brightwood Career Institute, Virginia College and/or Jackie

 Baumann offered a severance package to Plaintiff Rozephyr Jean and all ECA Employees of the

 “Sunset Campuses”. Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College,

 LLC, Brightwood College, Brightwood Career Institute, Virginia College and/or Jackie Baumann

 failed to honor and breached its contractual obligations to ECA Employees, resulting in harm and

 damages.

 89.    In April 2018, Defendants Avy Stein and Stu Reed told all Brightwood College campus

 presidents that ECA’s financial status was strong and the accreditation process was favorable for

 ECA schools. These statements were made despite Defendants Avy Stein and Stu Reed knowing

 them not to be true. ECA Employees relied on these statements and were harmed as a result.

 90.    Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, and/or Ecotech Institute



                                                31
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 32 of 73 PageID #: 1219



 terminated ECA Employees without cause on December 5, 2018. At all material times, Defendant

 ECA was an “employer” and ECA Employees were “employees” under the “WARN” Act. The

 campus closures qualified as a “plant closing” or “mass layoff” under the WARN Act. Thus,

 Defendant ECA was required to give ECA Employees at least sixty (60) days prior written notice

 of his/her termination. Defendant ECA failed to do so. Thus, Defendant ECA violated the WARN

 Act. As a result, Defendant ECA failed to pay ECA Employees’ wages for sixty working days

 following their termination.

 91.    As a result of the conduct set forth herein, Defendants have been, and will continue to be

 unjustly enriched at the expense of ECA Employees.

                              V. FIRST CAUSE OF ACTION
            (Breach of Contract including the Breach of Expressed Terms and the Implied
               Terms – Breach of the Covenant of Good Faith and Fair Dealing)

        a. ECA Students’ causes of action.

 92.    Paragraphs 1 through 91 are incorporated by reference.

 93.    Contracts existed between ECA Students and Defendants ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, and/or Ecotech Institute ECA

 Students entered into agreements with Defendants ECA, Virginia College, LLC, Brightwood

 College, Brightwood Career Institute, Virginia College, and/or Ecotech Institute for various

 programs and/or courses.

 94.    Under each contract, ECA Students were required to pay the amount of each program

 and/or course referenced in each contract. In said contracts, Defendants ECA, Virginia College,

 LLC, Brightwood College, Brightwood Career Institute, Virginia College, and/or Ecotech Institute

 promised that “Students will receive a full refund if the enrollment was procured as a result of any

 misrepresentation in advertising, promotional materials of the Institution, or representations by the



                                                  32
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 33 of 73 PageID #: 1220



 owner or representatives of the Institution, or if educational service is discontinued by the

 Institution, preventing the Student from Completing.” (emphasis added).            ECA Students’

 contracts were in full force and effect at the time Defendants Willis Stein & Partners, Monroe

 Capital, ECA, Virginia College, LLC, Brightwood College, Brightwood Career Institute, Virginia

 College, and/or Ecotech Institute closed down their campuses.

 95.    All conditions precedent to Defendants ECA, Virginia College, LLC, Brightwood College,

 Brightwood Career Institute, Virginia College, and/or Ecotech Institute’s obligation were satisfied.

 96.    Defendants ECA, Virginia College, LLC, Brightwood College, Brightwood Career

 Institute, Virginia College, and/or Ecotech Institute breached the terms of their contracts with ECA

 Students by failing to provide them with the promised products and services as contracted.

 Defendants ECA, Virginia College, LLC, Brightwood College, Brightwood Career Institute,

 Virginia College, and/or Ecotech Institute further breached the terms of their contracts with ECA

 Students by failing to provide them a full reimbursement, as stated in the contracts.

 97.    ECA Students have sustained actual damages as the result of Defendants ECA, Virginia

 College, LLC, Brightwood College, Brightwood Career Institute, Virginia College, and/or Ecotech

 Institute’s breach of contract.

 98.    In misrepresenting through its representations that ECA campuses would remain open

 through at least June of 2019 and in abruptly closing down all of its’ campuses, Defendants Willis

 Stein & Partners, Monroe Capital, ECA, Virginia College, LLC, Brightwood College, Brightwood

 Career Institute, Virginia College, Ecotech Institute, Avy Stein, Erin Shea and/or Stu Reed

 breached and failed to honor its implied covenant of good faith and fair dealing under Texas law.

 99.    The law implies a covenant of good faith and fair dealing in every contract. Defendants

 Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC, Brightwood College,



                                                 33
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 34 of 73 PageID #: 1221



 Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein, Erin Shea and/or Stu

 Reed violated this covenant of good faith and fair dealing in its contract with ECA Students by,

 inter alia, misrepresenting to ECA Students that their campuses would remain open (at least)

 through the courses currently in progress. Despite these representations, Defendants Willis Stein

 & Partners, Monroe Capital, ECA, Virginia College, LLC, Brightwood College, Brightwood

 Career Institute, Virginia College, and/or Ecotech Institute closed down all campuses with no

 forewarnings.

 100.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,

 Erin Shea and/or Stu Reed breached their duty of good faith and fair dealing and acted in bad faith

 in the following respects:

        a. Representing through its advertising, marketing, and other representations that the
           campuses would not close down until (at the earliest) June 2019.

        b. Representing through its advertising, marketing, and other representations that
           Defendant ECA would close down only one-third of its campuses in 2020.

        c. Representing through its advertising, marketing, and other representations that ECA
           Students would be able to transfer all credits to ‘teach-out schools’ free of charge.

        d. Acting in such a manner as to damage ECA Students and/or committing acts which
           unjustifiably denied ECA Students the benefits to which they were entitled under the
           Contract.

        e. Failing to provide full and complete training and/or education, as stated in the Contract.

        f. Failing to provide full reimbursement(s) for any and all tuition and costs to ECA
           Students after abruptly closing down all campuses.

        g. Failing to provide adequate notice to ECA Students that all campuses would be closed
           down.

        h. Failing to attempt in good faith to compromise ECA Students for their lost money
           and/or time towards their program(s).


                                                 34
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 35 of 73 PageID #: 1222



 101.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,

 Erin Shea and/or Stu Reed’s bad-faith denial of ECA Students training and/or education was done

 as part of their business practices. Defendants Willis Stein & Partners, Monroe Capital, ECA,

 Virginia College, LLC, Brightwood College, Brightwood Career Institute, Virginia College,

 Ecotech Institute, Avy Stein, Erin Shea and/or Stu Reed’s wrongful conduct was authorized and

 ratified by its management and was done with disregard of ECA Students’ rights. Such conduct

 was done to take advantage of the financially weaker or vulnerable position of ECA Students and

 constitutes a pattern or practice of misconduct through trickery or deceit to deny ECA Students

 the benefit of their training and/or education.

 102.   ECA Students performed all, or substantially all, of the significant duties required under

 their agreements with Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia

 College, LLC, Brightwood College, Brightwood Career Institute, Virginia College, Ecotech

 Institute, Avy Stein, Erin Shea and/or Stu Reed.

 103.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,

 Erin Shea and/or Stu Reed did not provide and/or unfairly interfered with the rights of ECA

 Students to receive the benefits under their agreements with Defendants Willis Stein & Partners,

 Monroe Capital, ECA, Virginia College, LLC, Brightwood College, Brightwood Career Institute,

 Virginia College, Ecotech Institute, Avy Stein, Erin Shea and/or Stu Reed.

 104.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,

 Erin Shea and/or Stu Reed acted with oppression, fraud and malice, including with conscious and



                                                   35
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 36 of 73 PageID #: 1223



 willful disregard of the rights of ECA Students and to their harm and detriment. ECA Students are

 accordingly entitled to recovery of exemplary and punitive damages. Plaintiffs suffered damages

 from the acts and/or omissions described herein.

        b. ECA Employees’ causes of action.

 105.   Paragraphs 1 through 104 are incorporated by reference.

 106.   Contracts existed between ECA Employees and Defendants Willis Stein & Partners,

 Monroe Capital, ECA, Virginia College, LLC, Brightwood College, Brightwood Career Institute,

 Virginia College, and/or Ecotech Institute. ECA Employees entered into employment agreements

 with Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, and/or Ecotech Institute for

 various employment positions.

 107.   Under each contract, Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia

 College, LLC, Brightwood College, Brightwood Career Institute, Virginia College, and/or Ecotech

 Institute were required to pay ECA Employees the amount of salary and/or rate referenced in each

 contract. ECA Employees’ contracts were in full force and effect at the time Defendants Willis

 Stein & Partners, Monroe Capital, ECA, Virginia College, LLC, Brightwood College, Brightwood

 Career Institute, Virginia College, and/or Ecotech Institute closed down their campuses.

 108.   All conditions precedent to Defendants Willis Stein & Partners, Monroe Capital, ECA,

 Virginia College, LLC, Brightwood College, Brightwood Career Institute, Virginia College,

 and/or Ecotech Institute’s obligation were satisfied.

 109.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, and/or Ecotech Institute




                                                 36
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 37 of 73 PageID #: 1224



 breached the terms of their contracts with ECA Employees by failing to provide them with the

 promised compensation as contracted.

 110.   ECA Employees have sustained actual damages as the result of Defendants Willis Stein &

 Partners, Monroe Capital, ECA, Virginia College, LLC, Brightwood College, Brightwood Career

 Institute, Virginia College, and/or Ecotech Institute’s breach of contract.

 111.   Moreover, on September 28, 2018, Defendants Willis Stein & Partners, Monroe Capital,

 ECA, Virginia College, LLC, Brightwood College, Brightwood Career Institute, Virginia College

 and/or Jackie Baumann offered a severance package to Plaintiff Rozephyr Jean and all ECA

 employees of the “Sunset Campuses”. Indeed, Jackie Baumann signed each contract on behalf of

 Defendant ECA. Under each agreement, Defendants Willis Stein & Partners, Monroe Capital,

 ECA, Virginia College, LLC, Brightwood College, Brightwood Career Institute, Virginia College

 and/or Jackie Baumann, and ECA Employees of “Sunset Campuses” agreed (1) the employee’s

 employment with employer would terminate on June 1, 2019; (2) the employer will continue to

 pay each employee through week June 1, 2019; (3) the employer will pay each employee the

 equivalent of 12 weeks of the employee’s regular base pay as a ‘separation benefit’; and (4) these

 payments would be made in bi-weekly installments.

 112.   All conditions precedent to Defendants Willis Stein & Partners, Monroe Capital, ECA,

 Virginia College, LLC, Brightwood College, Brightwood Career Institute, Virginia College and/or

 Jackie Baumann’s obligation were satisfied.

 113.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College and/or Jackie Baumann

 breached the terms of their contracts with ECA Employees of the “Sunset Campuses” by failing

 to provide them with the promised compensation as contracted.



                                                  37
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 38 of 73 PageID #: 1225



 114.   ECA Employees of the “Sunset Campuses” have sustained actual damages as the result of

 Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC, Brightwood

 College, Brightwood Career Institute, Virginia College and/or Jackie Baumann’s breach of

 contract.

 115.   In misrepresenting through its representations that ECA’s campuses would remain open

 through at least June of 2019 and in abruptly closing down all of its’ campuses, Defendants Willis

 Stein & Partners, Monroe Capital, ECA, Virginia College, LLC, Brightwood College, Brightwood

 Career Institute, Virginia College, Ecotech Institute, and/or Jackie Baumann breached and failed

 to honor its implied covenant of good faith and fair dealing under Texas law.

 116.   The law implies a covenant of good faith and fair dealing in every contract. Defendants

 Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC, Brightwood College,

 Brightwood Career Institute, Virginia College, Ecotech Institute, and/or Jackie Baumann violated

 this covenant of good faith and fair dealing in its contract with ECA Employees by, inter alia,

 misrepresenting to ECA Employees that their employment would last (at least) until June 1, 2019.

 Despite these representations, Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia

 College, LLC, Brightwood College, Brightwood Career Institute, Virginia College, and/or Ecotech

 Institute closed down all campuses with no forewarnings.

 117.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, and/or

 Jackie Baumann breached their duty of good faith and fair dealing and acted in bad faith in the

 following respects:

        a. Representing through its advertising, marketing, and other representations that the
           campuses would not close down until (at the earliest) June 2019.




                                                38
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 39 of 73 PageID #: 1226



        b. Representing through its advertising, marketing, and other representations that
           Defendant ECA would close down only one-third of its campuses in 2020.

        c. Acting in such a manner as to damage ECA Employees and/or committing acts which
           unjustifiably denied ECA Employees the benefits to which they were entitled under the
           Contract.

        d. Failing to provide employment and/or compensation, as stated in the Contract.

        e. Failing to provide adequate notice to ECA Employees that all campuses would be
           closed down.

        f. Failing to attempt in good faith to compromise ECA Employees for their lost
           compensation and/or time towards their job(s).

 118.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, and/or

 Jackie Baumann’s bad-faith denial of ECA Employees’ employment was done as part of their

 business practices. Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College,

 LLC, Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute,

 and/or Jackie Baumann’s wrongful conduct was authorized and ratified by its management and

 was done with disregard of ECA Employees’ rights. Such conduct was done to take advantage of

 the financially weaker or vulnerable position of ECA Employees and constitutes a pattern or

 practice of misconduct through trickery or deceit to deny ECA Employees the benefit of their

 employment.

 119.   ECA Employees performed all, or substantially all, of the significant duties required under

 their agreements with Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia

 College, LLC, Brightwood College, Brightwood Career Institute, Virginia College, Ecotech

 Institute, and/or Jackie Baumann.

 120.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, and/or

                                                39
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 40 of 73 PageID #: 1227



 Jackie Baumann did not provide and/or unfairly interfered with the rights of ECA Employees to

 receive the benefits under their agreements with Defendants Willis Stein & Partners, Monroe

 Capital, ECA, Virginia College, LLC, Brightwood College, Brightwood Career Institute, Virginia

 College, Ecotech Institute, and/or Jackie Baumann.

 121.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, and/or

 Jackie Baumann acted with oppression, fraud and malice, including with conscious and willful

 disregard of the rights of ECA Employees and to their harm and detriment. ECA Employees are

 accordingly entitled to recovery of exemplary and punitive damages. Plaintiffs suffered damages

 from the acts and/or omissions described herein.

                            VI. SECOND CAUSE OF ACTION
        (Fraud, Misrepresentation Deceit, Quantum Meruit, and Promissory Estoppel)

 122.   Paragraphs 1 through 121 are incorporated by reference.

 123.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,

 Erin Shea and/or Stu Reed intentionally, through communications, lead ECA Students to believe

 they would be able to complete their course/program before any campus closure occurred.

 Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC, Brightwood

 College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein, Erin Shea

 and/or Stu Reed continued to promise ECA Students despite knowing the campus closures would

 occur before the conclusion of said course/program.

 124.   Defendants Avy Stein, Erin Shea, and Stu Reed made, or caused to make, ECA Students

 believe ECA’s financial status was strong and their campuses were not at risk to close down before

 their program was complete.

                                                40
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 41 of 73 PageID #: 1228



 125.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,

 Erin Shea and/or Stu Reed did so to induce ECA Students to continue to pay their tuition and fees

 for their respective course/program to Defendants Willis Stein & Partners, Monroe Capital, ECA,

 Virginia College, LLC, Brightwood College, Brightwood Career Institute, Virginia College,

 and/or Ecotech Institute.

 126.   In September 2018, Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia

 College, LLC, Brightwood College, Brightwood Career Institute, Virginia College, Ecotech

 Institute, Avy Stein, Erin Shea and/or Stu Reed directed all “Sunset Campus” campus presidents

 to misrepresent to “Sunset Campus” students that (1) the students would be able to complete their

 respected programs before any campus closure; and/or (2) the students would receive a full-tuition

 reimbursement in the event their campus closed down before course completion. That, of course,

 did not happen.

 127.   In fact, on November 8, 2018, Defendants Willis Stein & Partners, Monroe Capital, ECA,

 Virginia College, LLC, Brightwood College, Brightwood Career Institute, Virginia College,

 Ecotech Institute, Avy Stein, Erin Shea and/or Stu Reed directed several campus presidents to send

 ECA Students an email stating, “At this time, there is no impact to your eligibility for federal

 student financial aid, nor should there be any disruption to your program.” Exhibit 16,

 Brightwood Email Stating no Disruption. Less than thirty days later, Defendants Willis Stein &

 Partners, Monroe Capital, ECA, Virginia College, LLC, Brightwood College, Brightwood Career

 Institute, Virginia College, and/or Ecotech Institute closed down all campuses—permanently

 ‘disrupting’ ECA Students’ programs.




                                                41
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 42 of 73 PageID #: 1229



 128.     Moreover, Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College,

 LLC, Brightwood College, Brightwood Career Institute, Virginia College, and/or Ecotech Institute

 promised ECA Students that if their campus(es) closed, the students would be able to transfer all

 of their credits (with no additional costs) to an established ‘teach-out program’. That, for the most

 part, did not happen.

 129.     These statements were made despite Defendants Willis Stein & Partners, Monroe Capital,

 ECA, Virginia College, LLC, Brightwood College, Brightwood Career Institute, Virginia College,

 Ecotech Institute, Avy Stein, Erin Shea and/or Stu Reed knowing the campus closures were

 coming sooner than expected. Indeed, an administrative official at Ecotech stated he knew his

 school’s “days were… numbered” after ECA told Ecotech “it would be closed in a year to a year

 and a half.” Exhibit 15, Congress of the United States’ Letter to Stu Reed. In fact, Defendants

 ECA and Virginia College, LLC filed a lawsuit seeking to put ECA into receivership and asked

 the Alabama court to halt all litigation against it in order to straighten out its financial affairs. That

 was in October 2018. The campus closures were in December 2018. Therefore, Defendants knew

 in October (or before) that these closures were imminent and did nothing to protect ECA Students’

 interests.

 130.     On December 21, 2018, sixteen days after the campus closures, Defendant ECA sent the

 following email to Brightwood College students: “We regret to hear that you have withdrawn

 from school.” Exhibit 17, Brightwood Email to Students. Brightwood College students did not

 withdraw from school—Defendant ECA locked them out. This statement, of course, is patently

 false.

 131.     Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,



                                                    42
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 43 of 73 PageID #: 1230



 Erin Shea and/or Stu Reed’s representations and/or directions to make representations were

 material and false.

 132.   ECA Students relied on those representations. Indeed, ECA Students continued to pay

 their tuition and/or incur debt—and did not transfer schools—in reliance on the above-mentioned

 statements.

 133.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,

 Erin Shea and/or Stu Reed intended for ECA Students to rely on those representations to ‘dupe’

 them into continuing to pay for and/or purchasing Defendants Willis Stein & Partners, Monroe

 Capital, ECA, Virginia College, LLC, Brightwood College, Brightwood Career Institute, Virginia

 College, and/or Ecotech Institute’s programs before closing down all operations.

 134.   ECA Students were injured as a result of those false and misleading representations.

 135.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,

 Erin Shea and/or Stu Reed knowingly and intentionally led ECA Students to believe they would

 be able to complete their programs and receive their diplomas, degrees and/or certificates without

 interruption.

 136.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,

 Erin Shea and/or Stu Reed’s conduct constitutes fraud and deceit.

 137.   For Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,




                                                43
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 44 of 73 PageID #: 1231



 Erin Shea and/or Stu Reed’s fraud and deceit, ECA Students are entitled to recovery of exemplary

 and punitive damages.

 138.   Through written materials and oral discussions, Defendants Willis Stein & Partners,

 Monroe Capital, ECA, Virginia College, LLC, Brightwood College, Brightwood Career Institute,

 Virginia College, Ecotech Institute, Avy Stein, Erin Shea and/or Stu Reed represented the closing

 of one-third of its nationwide campuses in 2020. Exhibit 10, For-Profit Chain Will Close Dozens

 of Campuses. Despite the potential one-third close down in 2020, Defendants Willis Stein &

 Partners, Monroe Capital, ECA, Virginia College, LLC, Brightwood College, Brightwood Career

 Institute, Virginia College, Ecotech Institute, Avy Stein, Erin Shea and/or Stu Reed guaranteed

 ECA Students their campuses would remain open through (at least) June 2019. That did not

 happen.

 139.   After campus closures, Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia

 College, LLC, Brightwood College, Brightwood Career Institute, Virginia College, Ecotech

 Institute, Avy Stein, Erin Shea and/or Stu Reed promised ECA Students they would be able to

 complete their programs “with no additional costs” at a ‘teach-out school’. Indeed, Defendants

 Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC, Brightwood College,

 Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein, Erin Shea and/or Stu

 Reed promised ECA Students they would be able to transfer all of their credits to these ‘teach-out

 schools’. That did not happen.

 140.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,

 Erin Shea and/or Stu Reed’s misrepresentations were made in the course of business.




                                                44
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 45 of 73 PageID #: 1232



 141.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,

 Erin Shea and/or Stu Reed’s misrepresentations were supplied and/or conveyed for the purpose of

 affecting ECA Students’ financial decisions.

 142.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,

 Erin Shea and/or Stu Reed failed to exercise reasonable care and/or diligence in communicating

 its misrepresentations.

 143.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,

 Erin Shea and/or Stu Reed’s misrepresentations and/or caused to misrepresent were objectively

 material to the reasonable consumer, and therefore reliance upon such representations may be

 presumed as a matter of law.

 144.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,

 Erin Shea and/or Stu Reed intended that ECA Students would rely on its misrepresentations.

 145.   ECA Students reasonably and justifiably relied to their detriment on Defendants Willis

 Stein & Partners, Monroe Capital, ECA, Virginia College, LLC, Brightwood College, Brightwood

 Career Institute, Virginia College, Ecotech Institute, Avy Stein, Erin Shea and/or Stu Reed’s

 misrepresentations and/or caused to be made misrepresentations.

 146.   As a proximate result of Defendants Willis Stein & Partners, Monroe Capital, ECA,

 Virginia College, LLC, Brightwood College, Brightwood Career Institute, Virginia College,




                                                45
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 46 of 73 PageID #: 1233



 Ecotech Institute, Avy Stein, Erin Shea and/or Stu Reed’s misrepresentations, ECA Students were

 damaged in an amount to be proven at trial.

 147.   ECA Students provided valuable services and/or materials to Defendants Willis Stein &

 Partners, Monroe Capital, ECA, Virginia College, LLC, Brightwood College, Brightwood Career

 Institute, Virginia College, Ecotech Institute, Avy Stein, Erin Shea and/or Stu Reed who accepted

 the services and/or materials. Under the circumstances herein, Defendants Willis Stein & Partners,

 Monroe Capital, ECA, Virginia College, LLC, Brightwood College, Brightwood Career Institute,

 Virginia College, Ecotech Institute, Avy Stein, Erin Shea and/or Stu Reed were notified that ECA

 Students expected to be fully reimbursed and/or provided their programs and/or courses.

 148.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,

 Erin Shea and/or Stu Reed made or caused to be made multiple promises to ECA Students

 described herein.

 149.   ECA Students reasonably and substantially relied on the promise(s) to their detriment.

 150.   ECA Students’ reliance was foreseeable by Defendants Willis Stein & Partners, Monroe

 Capital, ECA, Virginia College, LLC, Brightwood College, Brightwood Career Institute, Virginia

 College, Ecotech Institute, Avy Stein, Erin Shea and/or Stu Reed.

 151.   Injustice can be avoided only by enforcing Defendants Willis Stein & Partners, Monroe

 Capital, ECA, Virginia College, LLC, Brightwood College, Brightwood Career Institute, Virginia

 College, Ecotech Institute, Avy Stein, Erin Shea and/or Stu Reed’s promises to ECA Students.

 That is, the promise(s) to either (1) provide the paid-for course and/or programs, or (2) reimburse

 the full amount of each ECA Students’ tuition.




                                                  46
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 47 of 73 PageID #: 1234



 152.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,

 Erin Shea and/or Stu Reed directly benefitted from, and were unjustly enriched by, their

 misrepresentations. Plaintiffs suffered damages from the acts and/or omissions described herein.

                               VII. THIRD CAUSE OF ACTION
                                 (Negligent Misrepresentation)

        a. ECA Students’ causes of action

 153.   Paragraphs 1 through 152 are incorporated by reference.

 154.   Through written materials and oral discussions, Defendants Willis Stein & Partners,

 Monroe Capital, ECA, Virginia College, LLC, Brightwood College, Brightwood Career Institute,

 Virginia College, Ecotech Institute, Avy Stein, Erin Shea and/or Stu Reed represented or caused

 to represent that (1) ECA was closing only one-third of its nationwide campuses in the year 2019

 and not sooner; (2) ECA Students had nothing to worry about; (3) ECA Students would be

 reimbursed for all tuition if their campus closed before graduation; and (4) ECA Students withdrew

 from their program(s). Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia

 College, LLC, Brightwood College, Brightwood Career Institute, Virginia College, Ecotech

 Institute, Avy Stein, Erin Shea and/or Stu Reed guaranteed or caused to guarantee its consumers

 their campuses the above-mentioned representations.

 155.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,

 Erin Shea and/or Stu Reed’s misrepresentations were made in the course of their business.

 156.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,




                                                47
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 48 of 73 PageID #: 1235



 Erin Shea and/or Stu Reed’s misrepresentations were supplied and/or conveyed for the purpose of

 affecting ECA Students’ financial decisions.

 157.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,

 Erin Shea and/or Stu Reed failed to exercise reasonable care and/or diligence in communicating

 their misrepresentations.

 158.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,

 Erin Shea and/or Stu Reed’s misrepresentations were objectively material to the reasonable

 consumer, and therefore reliance upon such representations may be presumed as a matter of law.

 159.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,

 Erin Shea and/or Stu Reed intended that ECA Students would rely on these misrepresentations.

 160.   ECA Students reasonably and justifiably relied to their detriment on Defendants Willis

 Stein & Partners, Monroe Capital, ECA, Virginia College, LLC, Brightwood College, Brightwood

 Career Institute, Virginia College, Ecotech Institute, Avy Stein, Erin Shea and/or Stu Reed’s

 misrepresentations.

 161.   As a proximate result of Defendants Willis Stein & Partners, Monroe Capital, ECA,

 Virginia College, LLC, Brightwood College, Brightwood Career Institute, Virginia College,

 Ecotech Institute, Avy Stein, Erin Shea and/or Stu Reed’s misrepresentations, ECA Students were

 damaged in an amount to be proven at trial.

 162.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,



                                                48
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 49 of 73 PageID #: 1236



 Erin Shea and/or Stu Reed directly benefitted from, and were unjustly enriched by, their

 misrepresentations. Plaintiffs suffered damages from the acts and/or omissions described herein.

        b. ECA Employees’ causes of action

 163.   Paragraphs 1 through 162 are incorporated by reference.

 164.   Through written materials and oral discussions, Defendants Willis Stein & Partners, ECA,

 Avy Stein, Stu Reed, and/or Erin Shea represented or caused to represent that (1) ECA was

 financially stable in April 2018, (2) ECA Employees would be with a job until (at least) June 2019,

 and (3) ECA was closing only one-third of its nationwide campuses in the year 2019 and not

 sooner. Defendants Willis Stein & Partners, ECA, Avy Stein, Stu Reed, and/or Erin Shea

 guaranteed or caused to guarantee its employees the above-mentioned representations.

 165.   Defendants Willis Stein & Partners, ECA, Avy Stein, Stu Reed, and/or Erin Shea’s

 misrepresentations were made in the course of their business.

 166.   Willis Stein & Partners, ECA, Avy Stein, Stu Reed, and/or Erin Shea’s misrepresentations

 were supplied and/or conveyed for the purpose of affecting ECA Employees’ employment

 decisions.

 167.   Defendants Willis Stein & Partners, ECA, Avy Stein, Stu Reed, and/or Erin Shea failed to

 exercise reasonable care and/or diligence in communicating their misrepresentations.

 168.   Defendants Willis Stein & Partners, ECA, Avy Stein, Stu Reed, and/or Erin Shea’s

 misrepresentations were objectively material to the reasonable employee, and therefore reliance

 upon such representations may be presumed as a matter of law.

 169.   Defendants Willis Stein & Partners, ECA, Avy Stein, Stu Reed, and/or Erin Shea intended

 that ECA Employees would rely on these misrepresentations.




                                                 49
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 50 of 73 PageID #: 1237



 170.   ECA Employees reasonably and justifiably relied to their detriment on Defendants Willis

 Stein & Partners, ECA, Avy Stein, Stu Reed, and/or Erin Shea’s misrepresentations.

 171.   As a proximate result of Willis Stein & Partners, ECA, Avy Stein, Stu Reed, and/or Erin

 Shea’s misrepresentations, ECA Employees were damaged in an amount to be proven at trial.

 Defendants Willis Stein & Partners, ECA, Avy Stein, Stu Reed, and/or Erin Shea directly

 benefitted from, and were unjustly enriched by, their misrepresentations.       ECA Employees

 suffered damages from the acts and/or omissions described herein.

                           VIII. FOURTH CAUSE OF ACTION
                                  (Breach of fiduciary duty)
        a. ECA Students’ cause of action.

 172.   Paragraphs 1 through 171 are incorporated by reference.

 173.   At all times relevant to this case, a fiduciary relationship created by law and/or contract

 existed between ECA Students and Defendants Willis Stein & Partners, Monroe Capital, ECA,

 Virginia College, LLC, Brightwood College, Brightwood Career Institute, Virginia College,

 Ecotech Institute, Avy Stein, Erin Shea and/or Stu Reed.

 174.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,

 Erin Shea and/or Stu Reed breached their fiduciary duties to ECA Students when they abruptly

 closed down their campuses with no warning to ECA Students. ECA Students were stripped of

 their opportunity to complete and/or continue their programs.

 175.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,

 Erin Shea and/or Stu Reed’s breach resulted in injury to ECA Students. ECA Students lost

 thousands of dollars, promised job opportunities, and their education.



                                                 50
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 51 of 73 PageID #: 1238



 176.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,

 Erin Shea and/or Stu Reed’s benefitted from their breach by collecting the tuition paid for by ECA

 Students, while failing to provide the paid-for product and cutting overhead by closing down all

 operations. Plaintiffs suffered damages from the acts and/or omissions described herein.

        b. ECA Employees’ cause of action.

 177.   Paragraphs 1 through 176 are incorporated by reference.

 178.   At all times relevant to this case, a fiduciary relationship created by law and/or contract

 existed between ECA Employees and Defendants Willis Stein & Partners, Monroe Capital, ECA,

 Virginia College, LLC, Brightwood College, Brightwood Career Institute, Virginia College,

 Ecotech Institute, Stu Reed, Avy Stein, Erin Shea and/or Jackie Baumann.

 179.   Moreover, employers owe employees a fiduciary duty during their employment.

 180.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Stu Reed,

 Avy Stein, Erin Shea and/or Jackie Baumann breached their fiduciary duties to ECA Employees

 when they abruptly closed down their campuses with no warning to ECA Employees. ECA

 Employees were stripped of their employment.

 181.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Stu Reed,

 Avy Stein, Erin Shea and/or Jackie Baumann’s breach resulted in injury to ECA Employees. ECA

 Employees lost their jobs, thousands of dollars, and benefits.

 182.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Stu Reed,



                                                 51
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 52 of 73 PageID #: 1239



 Avy Stein, Erin Shea and/or Jackie Baumann benefitted from their breach by collecting the tuition

 paid for by ECA Employees, while failing to provide payments and/or salary to ECA Employees

 and cutting overhead by closing down all operations. Plaintiffs suffered damages from the acts

 and/or omissions described herein.

                            IX. FIFTH CAUSE OF ACTION
     (Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,
     Brightwood College, Brightwood Career Institute, Virginia College, and/or Ecotech
       Institute’s Violation of the Worker Adjustment and Retraining Notification Act
                                       (“WARN Act”))

 183.   Paragraphs 1 through 182 are incorporated by reference.

 184.   ECA Employees were terminated as a result of the campus closures. Each of the ECA

 Employees are similarly situated to Plaintiffs Marlene Burch and/or Rozephyr Jean in respect to

 his or her rights under the WARN Act.

 185.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, and/or Ecotech Institute

 discharged ECA Employees, without cause on his or her part.

 186.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, and/or Ecotech Institute were

 required by the WARN Act to give ECA Employees at least sixty (60) days prior written notice of

 their respective terminations.

 187.   Prior to their terminations, ECA Employees did not receive any written notice that

 complied with the requirements of the WARN Act.

 188.   At all relevant times, Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia

 College, LLC, Brightwood College, Brightwood Career Institute, Virginia College, and/or Ecotech

 Institute employed 100 or more employees, exclusive of part-time employees, or employed 100 or



                                                52
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 53 of 73 PageID #: 1240



 more employees who in the aggregate worked at least 4,000 hours per week exclusive of hours of

 overtime within the United States as defined by 20 U.S.C. Section 2101 of WARN.

 189.   At all relevant times, Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia

 College, LLC, Brightwood College, Brightwood Career Institute, Virginia College, and/or Ecotech

 Institute were an “employer,” as that term is defined in 29 U.S.C. Section 2101(a)(1) of the WARN

 Act and 20 C.F.R. Section 639.3(a).

 190.   At all relevant times herein, ECA Employees were “employees” of Defendants Willis Stein

 & Partners, Monroe Capital, ECA, Virginia College, LLC, Brightwood College, Brightwood

 Career Institute, Virginia College, and/or Ecotech Institute as defined by 29 U.S.C. Section 2101

 of WARN.

 191.   On or about December 5, 2018, Defendants Willis Stein & Partners, Monroe Capital, ECA,

 Virginia College, LLC, Brightwood College, Brightwood Career Institute, Virginia College,

 and/or Ecotech Institute ordered a “plant closing” or “mass layoff” as defined in 29 U.S.C. Section

 2101 (3). The mass layoff of more than 50 workers at a single site of employment occurred when

 Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC, Brightwood

 College, Brightwood Career Institute, Virginia College, and/or Ecotech Institute ordered the

 closure of all Brightwood College campuses. All Brightwood College campuses qualify as a

 “single site” of employment under the WARN Act because all campuses share some connection

 between sites beyond that of common ownership.

 192.   ECA Employees are “affected employees” as defined by 29 U.S.C. Section 2101 of WARN

 Act.

 193.   Pursuant to Section 2102 of WARN Act, Defendants Willis Stein & Partners, Monroe

 Capital, ECA, Virginia College, LLC, Brightwood College, Brightwood Career Institute, Virginia



                                                 53
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 54 of 73 PageID #: 1241



 College, and/or Ecotech Institute were required to provide ECA Employees at least sixty (60) days

 prior written notice of their terminations.

 194.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, and/or Ecotech Institute

 failed to give at least sixty (60) days prior written notice to ECA Employees of their terminations,

 in violation of WARN Act.

 195.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, and/or Ecotech Institute

 failed to pay ECA Employees their respective wages for sixty (60) working days following their

 respective terminations.

 196.   As a result of Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College,

 LLC, Brightwood College, Brightwood Career Institute, Virginia College, and/or Ecotech

 Institute’s failure to pay the wages, ECA Employees were damaged in an amount equal to the sum

 of the members’ unpaid wages which would have been paid for a period of sixty (60) days after

 the date of the members’ terminations. Plaintiffs suffered damages from the acts and/or omissions

 described herein.

                                X. SIXTH CAUSE OF ACTION
                            (Violations of the Texas Deceptive Trade
                         Practices Consumer Protection Act (“DTPA”))

 197.   Paragraphs 1 through 196 are incorporated by reference.

 198.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,

 Erin Shea and/or Stu Reed’s conduct constitutes multiple violations of the Texas Deceptive Trade




                                                 54
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 55 of 73 PageID #: 1242



 Practices-Consumer Protection Act (“DTPA”).           TEX. BUS. & COM. CODE §17.41-17.63.        All

 violations of this chapter are made actionable by TEX. BUS. & COM. CODE §17.50(a)(1).

 199.   At all material times, ECA Students in Texas, were “consumers” as defined in TEX. BUS. &

 COM. CODE §17.45(4).

 200.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,

 Erin Shea and/or Stu Reed’s failure to disclose information concerning goods or services, as

 described above, which was known at the time of the transaction, and which was intended to induce

 ECA Students into a transaction that ECA Students would not have entered had the information been

 disclosed, constitutes a false, misleading, or deceptive act and practice TEX. BUS. & COM. CODE

 §17.46(b)(2). These acts/omissions were both relied upon by the ECA Students to their detriment and

 were the producing cause of the ECA Students’ economic damages. Tex. Bus. & Com. Code 17.50(a).

 201.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,

 Erin Shea and/or Stu Reed’s misrepresentations and omissions, as described above, caused confusion

 or misunderstanding as to the source, sponsorship, approval, or certification of goods or services,

 constitutes a false, misleading, or deceptive act and practice. TEX. BUS. & COM. CODE §17.46(b)(7).

 These acts/omissions were both relied upon by the ECA Students to their detriment and were the

 producing cause of the ECA Students’ economic damages. Tex. Bus. & Com. Code 17.50(a).

 202.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,

 Erin Shea and/or Stu Reed’s advertising goods or services with intent not to sell them as advertised,

 constitutes as a false, misleading, or deceptive act and practice.       TEX. BUS. & COM. CODE



                                                  55
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 56 of 73 PageID #: 1243



 §17.46(b)(9). These acts/omissions were both relied upon by the ECA Students to their detriment and

 were the producing cause of the ECA Students’ economic damages. Tex. Bus. & Com. Code 17.50(a).

 203.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,

 Erin Shea and/or Stu Reed’s misrepresentations that an agreement confers or involves rights,

 remedies, or obligations which it does not have or involve, or which are prohibited by law, constitutes

 as a false, misleading, or deceptive act and practice. TEX. BUS. & COM. CODE §17.46(b)(12). These

 acts/omissions were both relied upon by the ECA Students to their detriment and were the producing

 cause of the ECA Students’ economic damages. Tex. Bus. & Com. Code 17.50(a).

 204.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,

 Erin Shea and/or Stu Reed’s failure to disclose information concerning goods or services, as

 described above, which was known at the time of the transaction, and which was intended to induce

 ECA Students into a transaction into which ECA Students would not have entered had the information

 been disclosed, constitutes a false, misleading, or deceptive act and practice. TEX. BUS. & COM. CODE

 §17.46(b)(24). These acts/omissions were both relied upon by the ECA Students to their detriment

 and were the producing cause of the ECA Students’ economic damages. Tex. Bus. & Com. Code

 17.50(a).

 205.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,

 Erin Shea and/or Stu Reed breached an express warranty made to ECA Students that was the

 producing cause of economic damages suffered by the ECA Students. Tex. Bus. & Com. Code §

 17.50(a)(2).



                                                   56
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 57 of 73 PageID #: 1244



 206.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,

 Erin Shea and/or Stu Reed engaged in acts or practices which, to the ECA Students’ detriment,

 took advantage of the lack of knowledge, ability, experience, or capacity of the consumers to a

 grossly unfair degree. Tex. Bus. & Com. Code § 17.45(5).

 207.   As a result of Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College,

 LLC, Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy

 Stein, Erin Shea and/or Stu Reed’s noncompliance with the DTPA, ECA Students are entitled to

 economic damages, which include the amount of the benefits wrongly withheld.

 208.   For knowing conduct violations, with regard to these breaches of duty, ECA Students ask

 for three times their economic damages.

 209.   For intentional conduct violations – with regard to these breaches of duty – ECA Students

 are entitled to their economic damages. As such, ECA Students ask for three times the amount of

 economic damage incurred. ECA Students are also entitled to court costs and attorney’s fees. TEX.

 BUS. & COM. CODE ANN. §17.50(b)(1). Plaintiffs suffered damages from the acts and/or omissions

 described herein.

                           XI. SEVENTH CAUSE OF ACTION
    (Violations of FEDERAL RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS ACT
      (Racketeering or “RICO”) (Title 18, United States Code, Sections 1961, et. seq.))

 210.   Paragraphs 1 through 209 are incorporated by reference.

 211.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,

 Erin Shea and/or Stu Reed constitute an “enterprise” engaged in and affecting interstate and foreign

 commerce, operating in Texas and throughout the United States. Defendants Willis Stein &



                                                 57
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 58 of 73 PageID #: 1245



 Partners, Monroe Capital, ECA, Virginia College, LLC, Brightwood College, Brightwood Career

 Institute, Virginia College, Ecotech Institute, Avy Stein, Erin Shea and/or Stu Reed engaged in a

 pattern of racketeering activities described herein through such enterprise causing damage and

 injury to ECA Students through the use of wires, radio, television promotions, internet marketing,

 and the U.S. mail, as well as other fraudulent schemes and artifices to defraud. Defendants Willis

 Stein & Partners, Monroe Capital, ECA, Virginia College, LLC, Brightwood College, Brightwood

 Career Institute, Virginia College, Ecotech Institute, Avy Stein, Erin Shea and/or Stu Reed

 conspired with others, including legal counsel, who was willing and agreed to participate in the

 scheme and fraudulent conduct. Additionally, each acted as the agent and on behalf of the other,

 with Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, and/or Stu

 Reed ratifying the acts and conduct of its co-conspirators. Defendants Willis Stein & Partners,

 Monroe Capital, ECA, Virginia College, LLC, Brightwood College, Brightwood Career Institute,

 Virginia College, Ecotech Institute, Avy Stein, Erin Shea and/or Stu Reed and its co-conspirators

 acted in concert, as joint tortfeasors. For specifically, Avy Stein, Stu Reed and/or Erin Shea

 directed the campus presidents and the curriculum to be used for all Brightwood and Virginia

 College campuses.

 212.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,

 Erin Shea and/or Stu Reed violated Title 18 U.S.C. Section 1962(a) by receiving money directly

 and indirectly from a pattern of racketeering activity and used or invested, directly or indirectly, a

 part of such income or the proceeds of such income, in acquisition of an interest in, or the

 establishment or operation of, an enterprise which is engaged in, or the activities of which affect,



                                                  58
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 59 of 73 PageID #: 1246



 interstate or foreign commerce. Additionally, Defendants Willis Stein & Partners, Monroe Capital,

 ECA, Virginia College, LLC, Brightwood College, Brightwood Career Institute, Virginia College,

 Ecotech Institute, Avy Stein, Erin Shea and/or Stu Reed conducted or participated, directly and

 indirectly, in the conduct of such enterprise’s affairs through a pattern of racketeering activity, and

 conspired to violate the RICO statutes through the use of wire fraud and mail fraud. More

 specifically, Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,

 Erin Shea and/or Stu Reed accepted wire money transfers from ECA Students and/or the federal

 government for tuition and/or other expenses knowing the campuses would close before program

 completion.

 213.   On more than two occasions, and over a period of more than four years prior to the filing

 of this action, Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,

 Erin Shea and/or Stu Reed engaged in mail fraud and wire fraud by transmitting and causing

 fraudulent information to be sent electronically, by mail, and by telephone to persons in Texas.

 These mailings and the use of wires and electronic transmissions as part of the scheme of fraud

 constitute a “pattern of racketeering activities” as defined in Title 18, U.S.C., Section 1961.

 214.   As a proximate and direct result of Defendants Willis Stein & Partners, Monroe Capital,

 ECA, Virginia College, LLC, Brightwood College, Brightwood Career Institute, Virginia College,

 Ecotech Institute, Avy Stein, Erin Shea and/or Stu Reed’s wrongful acts and conduct, ECA

 Students have sustained damages. ECA Students defrauded by Defendants Willis Stein & Partners,

 Monroe Capital, ECA, Virginia College, LLC, Brightwood College, Brightwood Career Institute,

 Virginia College, Ecotech Institute, Avy Stein, Erin Shea and/or Stu Reed’s scheme and fraud are



                                                   59
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 60 of 73 PageID #: 1247



 entitled to treble damages, costs of suit, and reasonable attorneys’ fees pursuant to Title 18 U.S.C.,

 Section 1964(c). Plaintiffs suffered damages from the acts and/or omissions described herein.

                               XII. EIGHTH CAUSE OF ACTION
                                      (Unjust Enrichment)

 215.   Paragraphs 1 through 214 are incorporated by reference.

 216.   A party cannot induce, accept or encourage another to furnish or render something of value

 to such party and avoid payment for the value received.

 217.   As a result of the conduct described above, Defendants Willis Stein & Partners, Monroe

 Capital, ECA, Virginia College, LLC, Avy Stein, Erin Shea and/or Stu Reed have been, and will

 continue to be, unjustly enriched at the expense of Plaintiffs, ECA Students, and ECA Employees.

 218.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC, Avy

 Stein, Erin Shea and/or Stu Reed have received, and are holding, funds belonging to Plaintiffs,

 ECA Students, and ECA Employees, which in equity Defendants Willis Stein & Partners, Monroe

 Capital, ECA, Virginia College, LLC, Avy Stein, Erin Shea and/or Stu Reed should not be

 permitted to keep but should be required to refund Plaintiffs, ECA Students, and ECA Employees.

 Plaintiffs suffered damages from the acts and/or omissions described herein.

                                XIII. NINTH CAUSE OF ACTION
                                       (Conspiracy Claims)

 219.   Paragraphs 1 through 218 are incorporated by reference.

 220.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,

 Erin Shea and/or Stu Reed were members of a combination of two or more persons.

 221.   The purpose to the combination was to defraud ECA Students for monetary gain.

 Specifically, Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,



                                                  60
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 61 of 73 PageID #: 1248



 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,

 Erin Shea and/or Stu Reed conspired to collect federal student loan money, Pell Grant money, and

 GI Bill money despite knowing (1) the campus closures were coming earlier than announced; (2)

 ECA students would not be able to complete their program by the date of campus closures; (3) the

 charges were not for what they intended; (4) the students’ money would be retained by one or more

 defendants without return to the students, or provision of adequate education or services in return;

 and (5) other matters known to defendants and concealed from Plaintiffs.

 222.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,

 Erin Shea and/or Stu Reed had a meeting of the minds to defraud ECA Students and commit the

 above-mentioned acts. Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia

 College, LLC, Brightwood College, Brightwood Career Institute, Virginia College, Ecotech

 Institute, Avy Stein, Erin Shea and/or Stu Reed had knowledge of and agreed to the purpose of the

 conspiracy.

 223.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Ecotech Institute, Avy Stein,

 Erin Shea and/or Stu Reed committed an unlawful, overt act to further defraud ECA Students by

 charging and/or receiving funds from the federal government in the form of student loans, Pell

 Grant money and/or GI Bill benefits.

 224.   ECA Students and others suffered damages as a proximate result of Defendants Willis Stein

 & Partners, Monroe Capital, ECA, Virginia College, LLC, Brightwood College, Brightwood

 Career Institute, Virginia College, Ecotech Institute, Avy Stein, Erin Shea and/or Stu Reed’s

 wrongful act underlying the conspiracy.



                                                 61
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 62 of 73 PageID #: 1249



 225.   Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC,

 Brightwood College, Brightwood Career Institute, Virginia College, Avy Stein, Erin Shea and/or

 Stu Reed are jointly and severally liable to ECA Students for the conspiracy.

 226.   ECA Students and others have sustained actual damages as a result of the co-conspirators’

 fraudulent behavior. Plaintiffs and others suffered damages from the acts and/or omissions

 described herein.

                               XVI. TENTH CAUSE OF ACTION
                                      (Joint Enterprise)

 227.   Paragraphs 1 through 226 are incorporated by reference.

 228.   Defendants Willis Stein & Partners, ECA, Virginia College, LLC, Avy Stein, and/or Stu

 Reed were members of a joint venture.

 229.   Defendants Willis Stein & Partners, ECA, Virginia College, LLC, Avy Stein, and/or Stu

 Reed were engaged in a joint enterprise because they have (1) an express and/or implied agreement

 amongst each other; (2) a common purpose to be carried out; (3) a community of pecuniary interest

 in that common purpose; and (4) an equal right to direct and control the enterprise.

 230.   Willis Stein & Partners committed several torts against Plaintiffs while acting within the

 scope of the enterprise, including but not limited to: (1) fraudulent misrepresentations; (2)

 negligent misrepresentation; (3) financial fraud; (4) breach of fiduciary duty; (5) breach of the

 covenant of good faith and fair dealing; and/or (6) conspiracy.

 231.   Defendant ECA committed several torts against Plaintiffs while acting within the scope of

 the enterprise, including but not limited to: (1) fraudulent misrepresentations; (2) negligent

 misrepresentation; (3) financial fraud; (4) breach of fiduciary duty; (5) breach of the covenant of

 good faith and fair dealing; and/or (6) conspiracy.




                                                 62
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 63 of 73 PageID #: 1250



 232.    Defendant Virginia College, LLC committed several torts against Plaintiffs while acting

 within the scope of the enterprise, including but not limited to: (1) fraudulent misrepresentations;

 (2) negligent misrepresentation; (3) financial fraud; (4) breach of fiduciary duty; (5) breach of the

 covenant of good faith and fair dealing; and/or (6) conspiracy.

 233.    Defendants Avy Stein committed several torts against Plaintiffs while acting within the

 scope of the enterprise, including but not limited to: (1) fraudulent misrepresentations; (2)

 negligent misrepresentation; (3) financial fraud; (4) breach of fiduciary duty; (5) breach of the

 covenant of good faith and fair dealing; and/or (6) conspiracy.

 234.    Defendant Stu Reed committed several torts against Plaintiffs while acting within the scope

 of the enterprise, including but not limited to: (1) fraudulent misrepresentations; (2) negligent

 misrepresentation; (3) financial fraud; (4) breach of fiduciary duty; (5) breach of the covenant of

 good faith and fair dealing; and/or (6) conspiracy.

 235.    Each party involved in an enterprise is considered an agent of the other and becomes liable

 for the negligent acts of the other. Thus, Defendants Willis Stein & Partners, ECA, Virginia

 College, LLC, Avy Stein, and/or Stu Reed are liable for each other’s negligence under the theory

 of joint enterprise.

 236.    Plaintiffs sustained actual damages as a result of the joint venture’s fraudulent behavior.

 Plaintiffs and others suffered damages from the acts and/or omissions described herein

                            XVII. ELEVENTH CAUSE OF ACTION
                                    (Class Action Claims)

 237.    Paragraphs 1 through 236 are incorporated by reference.

 238.    Plaintiffs Karina Garcia, Maria Mata, Chloe Brooks, Anita Trevino, Karlene Carpenter,

 Tanisha Williams, Samuel Torres bring this action as a class action pursuant to Rules 23(a) and

 23(b) of the FEDERAL RULES OF CIVIL PROCEDURE. Plaintiffs Karina Garcia, Maria Mata, Chloe

                                                  63
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 64 of 73 PageID #: 1251



 Brooks, Anita Trevino, Karlene Carpenter, Tanisha Williams, Samuel Torres seek to represent a

 group of similarly situated persons (ECA Students), who purchased and/or enrolled in, one of the

 various courses and/or programs offered by Defendants Willis Stein & Partners, Monroe Capital,

 ECA, Virginia College, LLC, Brightwood College, Brightwood Career Institute, Virginia College,

 and/or Ecotech Institute which were prematurely terminated due to Defendants’ campus closures.

 239.   Plaintiffs Marlene Burch, Rozephyr Jean bring this action as a class action pursuant to

 Rules 23(a) and 23(b) of the FEDERAL RULES       OF   CIVIL PROCEDURE. Plaintiffs Marlene Burch,

 Rozephyr Jean seek to represent a group of similarly situated persons (ECA Employees), who

 worked and/or taught, at one of the various campuses offered by Defendants Willis Stein &

 Partners, Monroe Capital, ECA, Virginia College, LLC, Brightwood College, Brightwood Career

 Institute, Virginia College, and/or Ecotech Institute which were prematurely terminated due to

 Defendants’ campus closures.

 240.   ECA Students and ECA Employees (hereinafter referred to as the “Class” and/or “Class

 Members”) include a class of “students” who purchased course(s) and/or programs from

 Defendants Willis Stein & Partners, Monroe Capital, ECA, Virginia College, LLC, Brightwood

 College, Brightwood Career Institute, Virginia College, and/or Ecotech Institute and a class of

 “employees” who were terminated after Defendants Willis Stein & Partners, Monroe Capital,

 ECA, Virginia College, LLC, Brightwood College, Brightwood Career Institute, Virginia College,

 and/or Ecotech Institute closed down all of its operations. These classes and sub-classes are further

 defined as follows:

        ECA Students – All students or enrollees of ECA, Virginia College, LLC, Brightwood

        College, Brightwood Career Institute, Ecotech Institute, and/or Virginia College who paid,

        or caused to be paid, for a course and/or program from ECA, Virginia College, LLC,



                                                  64
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 65 of 73 PageID #: 1252



        Brightwood College, Brightwood Career Institute, Ecotech Institute, and/or Virginia

        College, but did not receive that full course and/or program as a result of the December 5,

        2018 closing.

        ECA Employees – All persons who were employees of ECA, Virginia College, LLC,

        Brightwood College, Brightwood Career Institute, Ecotech Institute, and/or Virginia

        College at the time of the December 5, 2018 closing.

 241.   Each of these above-identified proposed class actions may be properly maintained as a

 class action pursuant to FEDERAL RULE OF CIVIL PROCEDURE 23 because there is a well-defined

 community of interest in this litigation and each proposed class is easily ascertainable.

 242.   Plaintiffs do not know the exact size of each of the above-identified proposed classes, but,

 given the nature of the claims, and publicly available data with respect to the number of students

 enrolled in ECA, Virginia College, LLC, Brightwood College, Brightwood Career Institute,

 Ecotech Institute, and/or Virginia College, based upon good faith information and belief, Plaintiffs

 plead that the ECA Students and ECA Employees as to each class, are so numerous that joinder of

 all members of these classes is impracticable.

 243.   This action involves common questions of law and fact as to each potential class because

 each Class Member’s claim derives from the same alleged deceptive and wrongful scheme and

 conduct. The common questions of law and fact involved predominate over questions that affect

 only Plaintiffs or only the individual Proposed Class Members in each proposed class. Thus, proof

 of a common set of facts will establish the right of each member of the Class to recover. Among

 the questions of law and fact common to each proposed class are the following:




                                                  65
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 66 of 73 PageID #: 1253



        a.     Whether Defendants engaged in unlawful, unfair or deceptive business practices
               and/or fraud by falsely advertising, promoting, and fraudulently inducing Plaintiffs
               Karina Garcia, Maria Mata, Chloe Brooks, Anita Trevino, Karlene Carpenter,
               Tanisha Williams, Samuel Torres and the ECA Students to purchase their
               respective courses and/or programs.

        b.     Whether Defendants omitted or misrepresented material facts in connection with
               advertising, promotion and sale of the courses and/or programs at issue.

        c.     Whether Defendants omitted or misrepresented material facts in connection with
               the closure of campuses.

        d.     Whether Plaintiffs Karina Garcia, Maria Mata, Chloe Brooks, Anita Trevino,
               Karlene Carpenter, Tanisha Williams, Samuel Torres and the class of ECA
               Students, having paid, or caused to be paid, tuition in reliance upon the false and
               fraudulent advertisements and representations of Defendants, are entitled to judicial
               relief, including the restitution of the tuition paid along with any other damages.

        e.     Whether Plaintiffs Karina Garcia, Maria Mata, Chloe Brooks, Anita Trevino,
               Karlene Carpenter, Tanisha Williams, Samuel Torres and the ECA Students are
               entitled to recovery from Defendants of damages for breach of contract resulting
               from Defendants’ immediate and/or premature closure of all campuses.

        f.     Whether Plaintiffs Karina Garcia, Maria Mata, Chloe Brooks, Anita Trevino,
               Karlene Carpenter, Tanisha Williams, Samuel Torres and the ECA Students are
               entitled to recovery from Defendants of damages for breach of the covenant of good
               faith and fair dealing resulting from Defendants’ immediate and/or premature
               closure of all campuses.

        h.     Whether Plaintiffs Karina Garcia, Maria Mata, Chloe Brooks, Anita Trevino,
               Karlene Carpenter, Tanisha Williams, Samuel Torres and the ECA Students are
               entitled to recovery from Defendants of damages for Defendants’ bad faith in
               Defendants’ immediate and/or premature closure of all campuses.

        i.     Whether Plaintiffs Marlene Burch, Rozephyr Jean and the ECA Employees, being
               terminated as a result of the campus closures, are entitled to judicial relief, including
               the wages owed through each respective program and/or course.

        j.     Whether Plaintiffs Marlene Burch, Rozephyr Jean and the ECA Employees, being
               terminated as a result of the campus closures, are entitled to damages under the
               WARN Act for the Defendants’ failure to provide proper notice.

 244.   Plaintiffs Karina Garcia, Maria Mata, Chloe Brooks, Anita Trevino, Karlene Carpenter,

 Tanisha Williams, Samuel Torres and the ECA students claims are typical of the claims of the



                                                  66
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 67 of 73 PageID #: 1254



 members of each Class because Plaintiffs Karina Garcia, Maria Mata, Chloe Brooks, Anita

 Trevino, Karlene Carpenter, Tanisha Williams, Samuel Torres and the ECA students purchased

 one of Defendants’ courses and/or programs and were denied the ability to complete said courses

 and/or programs. Plaintiffs Karina Garcia, Maria Mata, Chloe Brooks, Anita Trevino, Karlene

 Carpenter, Tanisha Williams, Samuel Torres and the ECA students sustained similar injuries

 arising out of Defendants’ conduct which took place in Texas and in violation of Texas, and/or

 Federal, law. Plaintiffs Karina Garcia, Maria Mata, Chloe Brooks, Anita Trevino, Karlene

 Carpenter, Tanisha Williams, Samuel Torres and the ECA students sustained the same or

 substantially similar injuries and damages as the result of Defendants’ conduct in violation of

 Texas, and/or Federal law. The injuries and damages of Plaintiffs and each class member in their

 respective classes were a direct and proximate result of Defendants’ wrongful conduct in violation

 of law as herein alleged.

 245.   Plaintiffs Marlene Burch, Rozephyr Jean and the ECA Employees claims are typical of the

 claims of the members of each Class because Plaintiffs Marlene Burch, Rozephyr Jean and the

 ECA Employees agreed to work for Defendants and were denied the opportunity to work as a

 result of the campus closures. Plaintiffs Marlene Burch, Rozephyr Jean and the ECA Employees

 sustained similar injuries arising out of Defendants’ conduct which took place in Texas and in

 violation of Texas, and/or Federal, law. Plaintiffs Marlene Burch, Rozephyr Jean and the ECA

 Employees sustained the same or substantially similar injuries and damages as the result of

 Defendants’ conduct in violation of Texas, and/or Federal, law. The injuries and damages of

 Plaintiffs and each class member in their respective classes were a direct and proximate result of

 Defendants’ wrongful conduct in violation of law as herein alleged.




                                                67
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 68 of 73 PageID #: 1255



 246.   Plaintiffs will fairly and adequately protect the interests of each Class. Plaintiffs have no

 interests that conflict with or are antagonistic to the interests of the classes’ members. Plaintiffs

 have retained highly competent and experienced class action attorneys to represent his interests

 and those of the members of each Class. Plaintiffs’ counsel has the necessary financial resources

 to adequately and vigorously litigate this class actions, including associating with other counsel as

 necessary, and Plaintiffs and counsel are aware of their fiduciary responsibilities to the members

 of each class and will diligently discharge those duties by seeking the maximum possible recovery

 for each Class.

 247.   There is no plain, speedy or adequate remedy other than by maintenance of this class action.

 The prosecution of individual remedies by members of each Class will tend to establish

 inconsistent standards of conduct for Plaintiffs and result in the impairment of each Class

 member’s rights and the disposition of their interests through actions to which they were not

 parties. Class action treatment will permit a large number of similarly situated persons to prosecute

 their common claims in a single forum simultaneously, efficiently, and without the unnecessary

 duplication of effort and expense that numerous individual actions would engender. Further, the

 expense and burden of individual litigation would make it difficult or impossible for individual

 members of the Class to redress the wrongs done to them, while an important public interest will

 be served by addressing the matter as a class action. Class treatment of common questions of law

 and fact would also be superior to multiple individual actions or piecemeal litigation in that class

 treatment will conserve the resources of the Court and the litigants, and will promote consistency

 and efficiency of adjudication.

 248.   The prerequisites to maintaining a class action for injunctive or equitable relief, including

 restitution, pursuant to FEDERAL RULES OF CIVIL PROCEDURE Rule 23(b)(2) are met as Defendants



                                                  68
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 69 of 73 PageID #: 1256



 have acted or refused to act on grounds generally applicable to each Class, thereby making

 appropriate final injunctive or equitable relief with respect to each Class as a whole.

 249.   The prerequisites to maintaining a class action pursuant to FEDERAL RULE           OF   CIVIL

 PROCEDURE Rules 23(a) and (b)(3) are met as questions of law or fact common to each class

 member predominate over any questions affecting only individual members, and a class action is

 superior to other available methods for fairly and efficiently adjudicating the controversy.

 250.   Plaintiffs’ counsel are unaware that Defendants may or are likely to claim that the class

 action cannot be maintained because the management of this action would preclude its

 maintenance as a class action. Plaintiffs’ counsel submit that the class action can be maintained

 because the information necessary to manage the class action is available, including, but not

 limited to the following:

        a. Defendants had, or have access to, the names, addresses and contact information for all
           affected proposed Class Members, which may be used for the purpose of providing
           notice of the class action.

        b. The amount of tuition paid by each ECA Students class member for each member’s
           respective course and/or program, along with the dates of each payment made are
           available through the files and records of Defendants.

        c. The amount of wages paid to each ECA Employees class member for each member’s
           respective course and/or program, along with the dates of each payment made are
           available through the files and records of Defendants.

 251.   Plaintiffs’ counsel knows of no difficulty to be encountered in the maintenance of this

 action so as to preclude its maintenance as a class action.

 252.   With respect to restitution as sought in this action for payment of tuition, the remedy of

 restitution of monies paid for products which are falsely advertised and promoted is well-

 established including by the Fifth Circuit and the Texas Supreme Court. Defendants’ records will




                                                  69
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 70 of 73 PageID #: 1257



 identify each class member, the exact amount of tuition and/or wages paid, and the dates such

 payments were made.

 253.      In sum, Plaintiffs will fairly and adequately protect and represent the interests of the

 Classes. Plaintiffs’ interests are aligned with, and not antagonistic to, the interests of the Classes.

                                         XVIII. JURY DEMAND

 254.      Plaintiffs hereby demand a trial by jury as to all claims so triable, including their individual

 claims and their individual relief including exemplary, punitive, and statutory damages, and with

 respect to all factual issues relating to the actions brought on behalf of Plaintiffs and the Class

 Action.

                                    XIX. PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated, pray

 for judgment against Defendants, as follows:

                                           Class Action Claims

           A.      For an order certifying this case as a distinct Class Action under Rules 23(a) and

                   23(b) of the FEDERAL RULES OF CIVIL PROCEDURE and appointing Plaintiffs and

                   their counsel to represent each Class as described hereinabove;

           B.      For an order requiring Defendants to disclose to Plaintiffs’ counsel the name,

                   address, telephone number, and school location of all persons potentially within

                   this Class and Sub-class as described hereinabove;

           C.      For an order requiring Defendants, at Defendants’ expense, to bear the expense of

                   the preparation, mailing or other means of transmittal, and all administrative costs

                   associated with the provision of notice (the substance of such notice to be approved




                                                     70
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 71 of 73 PageID #: 1258



               by the Court) to potential members of the Class and Sub-class as described

               hereinabove;

        D.     For an order awarding all relief deemed appropriate and proper by the Court

               pursuant to Texas and federal law, and any other applicable law;

        E.     For an injunction and order requiring Defendants to immediately cease and desist

               from destroying or deleting any student or other relevant information, or making

               further misrepresentations to Plaintiffs and the proposed class;

        F.     For an order awarding Plaintiffs attorneys’ fees and costs from Defendants;

        G.     For an order awarding Plaintiffs general, special, compensatory, nominal, treble,

               and/or punitive damages against Defendants;

        H.     For an order awarding Plaintiffs pre- and post-judgment interest; and

        I.     For an order providing such further relief, including if applicable injunctive relief,

               restitution, disgorgement and return of funds collected, and all such other and

               additional relief as this Court deems proper, at law or in equity, to which Plaintiffs

               or the proposed class may justly be entitled.

                                 Individual Claims of Plaintiffs

        WHEREFORE, Plaintiffs, individually, pray for judgment on their individual claims as

 follows:

        A.     For general and special damages according to proof at trial;

        B.     For general, special, nominal, and compensatory damages including, but not limited

               to, mental and emotional distress in an amount according to proof;

        C.     For punitive damages to be awarded to Plaintiffs in an amount appropriate to punish

               and set an example of Defendants to deter further misconduct;



                                                 71
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 72 of 73 PageID #: 1259



       D.     For interest on the actual damages at the legal rate from January __, 2019;

       E.     For costs of suit and reasonable attorneys’ fees as permitted by law; and

       F.     For such other and further relief, including if applicable injunctive relief,

              restitution, return of tuition, and further relief as the Court may deem just and

              proper.

       G.     For an order providing such further relief, including if applicable injunctive relief,

              restitution, disgorgement and return of funds collected, and all such other and

              additional relief as this Court deems proper, at law or in equity, to which Plaintiffs

              or the proposed class may justly be entitled.


 Date: June 5, 2019.



                                             Respectfully submitted,
                                             THE FERGUSON LAW FIRM, LLP

                                             /s/ Mark C. Sparks
                                             Mark Sparks
                                             Texas Bar No. 24000273
                                             mark@thefergusonlawfirm.com
                                             Timothy M. Ferguson
                                             Texas Bar No. 24099479
                                             tferguson@thefergusonlawfirm.com
                                             350 Pine Street, Suite 1440
                                             Beaumont, Texas 77701
                                             (409) 832-9700 Phone
                                             (409) 832-9708 Fax
                                             and:




                                                72
Case 1:18-cv-00621-MAC Document 30 Filed 06/05/19 Page 73 of 73 PageID #: 1260



                                    BAILEY REYES, PLLC

                                    Christopher A. Bailey
                                    Texas Bar No. 24104549
                                    chris@baileyreyes.com
                                    Julliana Reyes
                                    Texas Bar No. 24103899
                                    julie@baileyreyes.com
                                    470 Orleans Street, Suite 950
                                    Beaumont, Texas 77701
                                    (409) 239-0123 Phone
                                    (409) 895-2363 Fax




                                      73
